FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549  Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 ForJuly 30, 2015 Commission File Number: 001-10306  The Royal Bank of Scotland Group plc  RBS, Gogarburn, PO Box 1000 Edinburgh EH12 1HQ  (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1):  Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7):  Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-   The following information was issued as a Company announcement in London, England and is furnished pursuant to General Instruction B to the General Instructions to Form 6-K:  Appendix 1 Capital and risk management Appendix 1 Capital and risk management Presentation of information 1 General overview 2 Capital management Pillar 2A and MDA 5 Capital resources 7 Leverage exposure 8 Risk-weighted assets 9 Liquidity and funding risk Liquidity risk 13 Funding risk 15 Credit risk Loans and related credit metrics 17 Debt securities 22 Derivatives 23 Key loan portfolios 25 Market risk Trading portfolios 34 Non-trading portfolios 36 Country risk Key points 40 Country exposures 42 Presentation of information The assets and liabilities of disposal groups are presented as single lines in the consolidated balance sheet as required by IFRS. As allowed by IFRS, exposures, measures and ratios in this Appendix include disposal groups, primarily relating to CFG and international private banking, on a line-by-line basis. A summary of this presentation is set out in Appendix 2. The disclosures in this appendix supplement disclosures in Analysis of results - Balance sheet related key metrics and ratios; Impairment losses; Capital and leverage ratios. An overview by risk type is included in the General overview, supporting analyses and additional detailed commentary are included in specific risk sections. Appendix 1 Capital and risk management General overview* RBS's main risks are described in Capital and risk management - Risk coverage in the 2014 Annual Report and Accounts. The table below is an overview of these risks, including any developments during H1 2015. Risk type Overview Capital and leverage · RBS's CET1 ratio: continued to strengthen from 11.2% at the end of 2014 to 12.3% at 30 June 2015, an improvement of 110 basis points. · Key milestones were: o the reduction of CFG ownership interest to 40.8%; and o the continued run down of RCR and CIB assets. · RWAs: continued to decline with a £30 billion reduction from the 2014 year end to £326 billion, £26 billion above the year end 2015 target of £300 billion, following reductions in CIB (£19.1 billion) and RCR (£7.6 billion). · Leverage ratio (under the revised 2014 Basel III leverage ratio framework and the 2elegated Act): 4.6% compared with 4.2% at the end of 2014 reflecting capital strength and leverage exposure reduction, from £940 billion to £875 billion, principally in CIB. · RBS plans to issue £4-5 billion of end-point CRR compliant Additional Tier 1, of which £2 billion is planned to be issued in 2015. Liquidity and funding · Liquidity position continues to be robust: the liquidity portfolio of £161 billion at 30 June 2015 covered short-term wholesale funding by more than six times. Excluding CFG, the liquidity portfolio was £148 billion. Short-term wholesale funding reduced to £25 billion, due to term debt maturities. · Liquidity portfolio increased by £10.8 billion in the six months to 30 June 2015 mainly driven by CIB and RCR run-down, Citizens share disposals and continuation of sales from RBS N.V. treasury portfolio. · Liquidity coverage ratio (LCR) improved by five percentage points to 117% since the year end; excluding Citizens the LCR was 118%. From 1 October 2015, RBS will be required by the PRA to have a LCR of at least 80%. · Net stable funding ratio (NSFR) at 30 June 2015 was 115% in total and 112% excluding Citizens, broadly unchanged from 2014 year end. · The loan:deposit ratio fell to 92% at 30 June 2015, primarily reflecting asset reductions and a stable deposit base. · Based on its current assessment of the Financial Stability Board's proposals, RBS may issue £3-£5 billion of qualifying debt per annum between 2015 and 2019 to meet future total loss absorbing capacity requirements. Conduct and legal RBS continued to remediate historical conduct issues. RBS co-operated with global regulators on investigations into the foreign exchange market and the more significant penalties were settled. Litigation and conduct costs were £1.3 billion in H1 2015 compared with £0.25 billion in H1 2014. The conduct risk framework was further embedded in Conduct and Regulatory Affairs' new operating model, focussing assurance coverage and testing towards customer outcomes. *Not within the scope of Deloitte LLP's review report Appendix 1 Capital and risk management General overview* (continued) Risk type Overview Credit · RBS's credit risk exposures continued to fall overall, with an improvement in credit quality and a net release of impairment provisions in H1 2015. RCR disposals - particularly in the commercial real estate sector in Ireland - contributed significantly to the reductions in exposure and to the provision release. These results also reflect benign economic and market conditions in the UK and Ireland, better liquidity and increased collateral values. Lower sector and asset/product class limits were implemented following the new CIB strategy. · The growth in UK PBB gross mortgage lending was within credit risk appetite and against a backdrop of sustained house price growth in 2015 that has outstripped earnings growth. Economic fundamentals continue to look strong, helping to underpin mild improvements in the UK housing and mortgage market. · From a low of US$45 per barrelin January 2015, oil prices recovered to US$61per barrel by theend of June 2015. However, the market is still considered to be oversupplied and the outlook is uncertain. Risk appetite to the oil and gas sector was further reduced during H1 2015 following a review in March 2015, with continued focus on ensuring that the portfolio remains high investment grade. · Overall credit metrics strengthened in the first half of 2015 principally reflecting RCR disposals but also improvements in economic conditions: o Credit risk RWAs fell by £23 billion or 8% to £273 billion at 30 June 2015 from £295 billion at the 2014 year end primarily reflecting CIB portfolio sales and risk reduction and RCR disposal strategy. o Impairment provisions of £11.3 billion (2014 - £18.0 billion) covered risk elements in lending (REIL) of £18.7 billion (2014 - £28.2 billion) by 60% (2014 - 64%). o CRE lending fell to £36.4 billion from £43.3 billion at the end of 2014, of which £7.2 billion (2014 - £13.3 billion) was in REIL with provision coverage of 64% (2014 - 68%). Market Average trading internal VaR decreased to £21.8 million (H1 2014 - £30.6 million; FY 2014 - £27.8 million), largely in credit spread VaR, reflecting the continued exit from the US asset-backed products trading business. Market risk RWAs decreased by £1.7 billion to £22.3 billion, driven by a decline in the standardised risk capital charge reflecting reduced securitisation exposures in the trading book, partly offset by a small increase in the Pillar 1 risk capital charge. Non-trading interest rate VaR was lower as RBS positioned its structural interest rate closer to the neutral position prescribed by its risk management policy *Not within the scope of Deloitte LLP's review report Appendix 1 Capital and risk management General overview* (continued) Risk type Overview Country RBS continued to maintain a cautious stance as it becomes a UK-centred bank with a focus on Western Europe. Total eurozone net balance sheet exposure decreased by £12 billion or 12% to £85.6 billion in the first half of 2015. Eurozone periphery exposures decreased by £7.4 billion or 24%, to £24.0 billion. Most of this reduction was in Italy, driven by maturity of derivative transactions and higher short positions due to uncertainty around Greece, and in Ireland, reflecting RCR portfolio sales and currency movements. Total exposure to Greece was reduced from £0.4 billion to £110 million and £86 million after the effect of credit mitigation. Exposure to Russia remained under strict control and continued to be reviewed regularly against international sanctions. Operational The risks associated with RBS's transformation plan are being closely monitored. Separate to this activity, in June, there was a one or two day delay to payments applied to some customer accounts. A detailed investigation is underway into the root cause of the problem - the findings will be used to reduce the risk of recurrence. Regulatory The level of regulatory risk remained high, given the large volume of regulatory change still impacting the industry. Various legacy conduct issues also continued to be managed. Reputational The most material threats to RBS's reputation continued to be as a result of conduct and operational-related matters: RBS was the subject of investigations and review by a number of regulators, some of which resulted in fines and public censure. The failure of IT systems in June 2015 also impacted customers, with reputational damage to the bank. Business RBS further reduced its business risk profile by continuing to scale back CIB's business activities and by pursuing RCR's asset disposal strategy. Strategic 2015 has seen further progress in RBS's shift towards the UK and the retail and commercial banking segments to achieve a lower risk profile. Capital ratios continued to increase further towards targets which, when attained, will provide RBS with increased strategic options *Not within the scope of Deloitte LLP's review report Appendix 1 Capital and risk management Capital management RBS aims to maintain an appropriate level of capital to meet its business needs and regulatory requirements, and operates within an agreed risk appetite. The appropriate level of capital is determined based on the dual aims of: (i) meeting minimum regulatory capital requirements; and (ii) ensuring RBS maintains sufficient capital to uphold customer, investor and rating agency confidence in the organisation, thereby supporting its business franchises and funding capacity. For a description of the capital management framework, governance and basis of preparation refer to Capital management in the 2014 Annual Report and Accounts. Pillar 2A and MDA RBS's current Pillar 2A requirement is 3.4% of RWAs (31 December 2014 - 3.5%). From 1 January 2015, 56% of the total Pillar 2A or 1.9% of RWAs is required to be met from CET1 capital. Pillar 2A is a point in time regulatory assessment of the amount of capital that is required to be held to meet the overall financial adequacy rules. This PRA assessment may change over time, including as a result of at least an annual assessment and supervisory review of RBS's Internal Capital Adequacy Assessment Process (ICAAP); the latest ICAAP based on the end of 2014 data was completed in May 2015. RBS's capital risk appetite framework, which informs its capital targets, includes consideration of the maximum distributable amount (MDA) requirements. These requirements are expected to be phased in from 2016, with full implementation by 2019. Based on current capital requirements, on the illustrative assumption that current estimates of Pillar 2A remain constant, RBS estimates that its 'fully phased' CET1 MDA requirement would be 10.4% in 2019, assuming RBS's current risk profile is unchanged. It should be noted that this estimate does not reflect the anticipated impact of RBS's planned restructuring and balance sheet risk reduction programmes, changes in the regulatory framework or other factors that could impact target CET1 ratios. This estimated 2019 MDA requirement comprises: ● 4.5% Pillar 1 minimum CET1 ratio; ● 2.5% Capital conservation buffer; ● 1.9% Pillar 2A CET1 ratio; and ● 1.5% Global Systemically Important Institution buffer. Based on the assumptions above, assuming a 13% steady state CET1 capital ratio is achieved, RBS currently estimates that it would have headroom of 2.6% to fully phased MDA trigger in 2019. This headroom will be subject to ongoing review to accommodate regulatory and other changes. Appendix 1 Capital and risk management Developments in prudential regulation The European Union Capital Requirements Regulation (CRR) is in transition until 2019. Recent developments are set out below. Capital The Basel Committee on Banking Supervision (BCBS) has consulted on implementing capital floors, and the expectation is that the framework design will be based on a standardised methodology that is currently being revised. Systemic capital buffers - Global Systemically Important Banks (G-SIB) are assessed according to methodology set out by BCBS, and an additional loss absorbency requirement has been set according to the size. An annual assessment of size is undertaken and RBS is currently required to hold a 1.5% buffer. Additional requirements are being set for domestic (D-SIB) by the EBA (up to 2%) and for ring-fenced banks by the Financial Policy Committee of the Bank of England (up to 3%). BCBS is still considering its proposals on the possible inclusion of interest rate risk in the banking book within Pillar 1 capital rather than the existing Pillar 2 treatment. Similarly, there is a possibility that operational risk charges will be moved from Pillar 2 to Pillar 1 capital. A comprehensive review by BCBS into the market risk framework (Fundamental Review of the Trading Book) is likely to result in changes to the banking book/trading book boundary, replacing VaR with an expected shortfall model and new, more risk sensitive standardised methodologies which will need to be calculated for the entire book, regardless of whether a firm has permission to use a modelled approach. BCBS has finalised rules for the capital requirements of securitisation positions. There is a new hierarchy of methods, as well as changes to the methodologies. The new rules, effective from 1 January 2018, aim to reduce reliance on credit rating agencies, although their use will still be permitted subject to local approval, reduce cliff effects seen in the current rules, and enhance risk sensitivity. PRA has published a new approach to setting Pillar 2 capital requirements, replacing the capital planning buffer with a 'PRA buffer'. Broadly this follows the consultation paper of January 2015. Disclosure requirements required by regulators will be more frequent, more extensive and much more standardised (Pillar 3). BCBS requirements will be introduced from the end of 2016 and the more detailed EU requirements are being phased in during late 2015. Leverage ratio The PRA is consulting on implementation of a UK leverage ratio framework, expected to come into force from 2016, which will incorporate a systemic capital buffer and a countercyclical buffer when establishing the minimum leverage ratio for banks. There will also be disclosures and related measurement bases for exposures. Recovery & resolution planning The Financial Stability Board is continuing impact studies on Total Loss Absorbency Capacity (TLAC) for G-SIBs with an expectation of final proposals to be issued in late 2015 for implementation in 2019. Minimum requirement for eligible liabilities (MREL) is the EU equivalent of TLAC but is not restricted to G-SIBs. The required amount will be set on a case by case basis by resolution authorities, with the Bank of England proposing that MREL be aligned to TLAC. Appendix 1 Capital and risk management Capital resources End-point CRR basis (1) PRA transitional basis (1) 30 June 31 March 31 December 30 June 31 March 31 December £m £m £m £m £m £m Shareholders' equity (excluding non-controlling interests) Shareholders' equity Preference shares - equity Other equity instruments Regulatory adjustments and deductions Own credit Defined benefit pension fund adjustment Cash flow hedging reserve Deferred tax assets Prudential valuation adjustments Goodwill and other intangible assets Expected losses less impairments Other regulatory adjustments CET1 capital Additional Tier 1 (AT1) capital Qualifying instruments and related share premium subject to phase out - - - Qualifying instruments issued by subsidiaries and held by third parties - AT1 capital - - - Tier 1 capital Qualifying Tier 2 capital Qualifying instruments and related share premium Qualifying instruments issued by subsidiaries and held by third parties Tier 2 capital Total regulatory capital Note: Capital Requirements Regulation (CRR) as implemented by the Prudential Regulation Authority in the UK, with effect from 1 January 2014. All regulatory adjustments and deductions to CET1 have been applied in full for the end-point CRR basis with the exception of unrealised gains on available-for-sale (AFS) securities which has been included from 2015 for the PRA transitional basis. Appendix 1 Capital and risk management Capital resources (continued) Capital flow statement* The table below analyses the movement in end-point CRR CET1 and Tier 2 capital for the half year ended 30 June 2015. CET1 Tier 2 Total £m £m £m At 1 January 2015 Loss for the year net of movements in fair value of own credit - Share capital and reserve movements in respect of employee share schemes - Ordinary shares issued - Foreign exchange reserve - AFS reserves - Decrease in goodwill and intangibles deduction - Deferred tax assets 16 - 16 Prudential valuation adjustments 18 - 18 Excess of expected loss over impairment provisions - Dated subordinated debt issues/(maturities) - Net dated subordinated debt/grandfathered instruments - Foreign exchange movements - Other movements At 30 June 2015 Leverage exposure Basis of preparation* The leverage exposure set out on page 24 of the main announcement is based on the revised 2014 Basel III leverage ratio framework and the 2elegated Act. Additional analysis of derivative notionals and undrawn commitments, two of the major components contributing to the leverage exposure is set out below. The table below analyses the derivative notionals by maturity for contracts other than credit derivatives, and credit derivatives by qualifying and non-qualifying. Credit derivatives (2) Derivatives other than credit derivatives (1) Non- <1 year 1-5 years >5 years Qualifying qualifying Total Derivative notionals £bn £bn £bn £bn £bn £bn 30 June 2015 Interest rate Exchange rate Equity 42 16 2 60 Credit 78 22 Total 78 22 31 December 2014 Interest rate Exchange rate Equity 42 33 2 77 Commodities 1 - - 1 Credit 99 26 Total 99 26 Notes: Derivative potential future exposures (PFE) are calculated based on the notional value of the contracts and is dependent on the type of contract. For contracts other than credit derivatives the PFE is based on the type and maturity of the contract after the effect of netting arrangements. The PFE on credit derivatives is based on add-on factors determined by the asset quality of the referenced instrument. Qualifying credit derivatives attract a PFE add-on of 5% and have reference securities issued by public sector entities, multilateral development banks or other investment grade issuers. Non-qualifying credit derivatives attract a PFE add-on of 10%. *Not within the scope of Deloitte LLP's review report Appendix 1 Capital and risk management Leverage exposure (continued) Weighted undrawn commitments* Ulster Commercial Private Central UK PBB Bank Banking Banking CIB items CFG RCR Total 30 June 2015 £bn £bn £bn £bn £bn £bn £bn £bn £bn Unconditionally cancellable items (1) - Items with a 20% CCF - - - Items with a 50% CCF Items with a 100% CCF 31 December 2014 Unconditionally cancellable items (1) - - Items with a 20% CCF - - - Items with a 50% CCF Items with a 100% CCF Note: Based on a 10% credit conversion factor. Risk-weighted assets* The tables below analyse the movement in RWAs on the end-point CRR basis during H1 2015, by key drivers. Credit risk RWAs Non-counterparty Counterparty Total £bn £bn £bn At 1 January 2015 Foreign exchange movement Business movements Risk parameter changes - Methodology changes - Model updates Other changes At 30 June 2015 Modelled (1) Non-modelled Market risk RWAs Operational CIB Other Total riskRWAs Total £bn £bn £bn £bn £bn At 1 January 2015 Business and market movements At 30 June 2015 Modelled (1) - Non-modelled Note: Modelled refers to advanced internal ratings (AIRB) basis for non-counterparty credit risk, internal model method (IMM) for counterparty credit risk, and value-at-risk and related models for market risk. These principally relate to CIB (£71.8 billion) and Commercial Banking (£50.5 billion). *Not within the scope of Deloitte LLP's review report Appendix 1 Capital and risk management Risk-weighted assets* (continued) The table below analyses the movement in end-point CRR RWAs by segment during the half year. Ulster Commercial Private Central UK PBB Bank Banking Banking CIB items CFG RCR Total Total RWAs £bn £bn £bn £bn £bn £bn £bn £bn £bn At 1 January 2015 Foreign exchange movement - - Business movements Risk parameter changes (1) - - Methodology changes (2) - Model updates (3) - Other changes - - - At 30 June 2015 Credit risk - non-counterparty - counterparty - - - Market risk - Operational risk Total RWAs Key points · RWAs fell by £29.5 billion to £326.4 billion in the first half of 2015 principally in CIB and RCR. · CIB reduced RWAs by £19 billion to £88 billion in line with expected business run-off as it implemented the new strategy. These reductions included: ○ regional loan portfolio disposals and run-offs (£6.8 billion), including US corporate loan portfolio sales to Mizuho (£3.2 billion); ○ US asset-backed product exit (£2.3 billion); ○ other trading portfolio disposals (£2.1 billion); ○ restructuring of certain derivative transactions (£1.7 billion); and ○ run down of the trade finance in GTS in line with contractual maturities (£3.2 billion). · RCR disposal and run-off strategy continued to progress, resulting in RWA reductions of £7.6 billion. · Improvements in credit quality metrics contributed to RWA decreases in Ulster Bank and UK PBB. · Sterling strengthening against the euro and US dollar resulted in lower RWAs in Ulster Bank and CIB. · Commercial Banking RWAs at 30 June 2015 included the transfer of UK Corporate coverage from CIB (£2.3 billion) and Private Banking RBSI (£1.5 billion). · Annual recalculation of operational risk resulted in a £5.2 billion RWA reduction, primarily £3.4 billion in CIB and £0.4 billion in both UK PBB and Private Banking. · In terms of RWA density for AIRB portfolios: ○ other sovereign density decreased from 25% to 17% following the sale of term loans in RCR; ○ non-bank financial institution density increased from 38% to 45% primarily reflecting close-out of a large low risk-weighted exposure and implementation of new LGD and PD models; ○ commercial property RWA density increased overall principally due to the impact of RCR disposals, including defaulted assets; and ○ the increase in RWA density for oil and gas and mining and metal sectors reflected implementation of the new large corporate PD model for mining exposures. *Not within the scope of Deloitte LLP's review report Appendix 1 Capital and risk management Risk-weighted assets* (continued) EAD and RWA density The tables below show exposure at default (EAD) after credit risk mitigation (CRM), RWAs, and related RWA density by sector cluster. EAD post CRM (1,2) RWAs (1) RWA density AIRB STD Total AIRB STD Total AIRB STD Total 30 June 2015 £m £m £m £m £m £m % % % Sector cluster Sovereign Central banks 1 4 - 2 Central government 10 1 6 Other sovereign 17 4 9 Total sovereign 6 1 3 Financial institutions (FI) Banks 46 24 44 Other FI (2) 45 45 45 SSPEs (3) 38 58 Total FI 44 55 47 Corporates Property - UK 51 55 - Ireland 15 15 22 23 - Other Western Europe 43 50 - US 50 95 - RoW 68 93 73 Total property 49 58 Natural resources - Oil and gas 48 91 55 - Mining and metals 84 88 - Other 38 78 41 Transport - Shipping 66 77 - Other 42 88 48 Manufacturing 43 98 57 Retail and leisure 60 99 70 Services 59 70 TMT(4) 54 96 63 Total corporates 50 98 60 Personal Mortgages - UK 9 41 11 - Ireland 35 16 82 46 81 - Other Western Europe 16 8 42 29 - US 10 8 49 49 - RoW 37 9 39 28 Total mortgages 16 46 22 Other personal 41 74 53 Total personal 21 57 29 Other items 57 87 81 Total 34 49 38 For the notes to this table refer to the following page. *Not within the scope of Deloitte LLP's review report Appendix 1 Capital and risk management Risk-weighted assets*: EAD and RWA density (continued) EAD post CRM (1,2) RWAs (1) RWA density AIRB STD Total AIRB STD Total AIRB STD Total 31 December 2014 £m £m £m £m £m £m % % % Sector cluster Sovereign Central banks 78 4 - 2 Central government 61 11 1 7 Other sovereign 25 6 14 Total sovereign 7 1 4 Financial institutions (FI) Banks 46 23 45 Other FI (2) 38 44 40 SSPEs (3) 36 53 Total FI 40 55 44 Corporates Property - UK 49 98 53 - Ireland 31 33 17 17 - Other Western Europe 50 55 - US 54 94 - RoW 63 88 66 Total property 46 54 Natural resources - Oil and gas 44 89 49 - Mining and metals 69 74 - Other 39 80 42 Transport - Shipping 69 77 - Other 43 87 49 Manufacturing 43 98 55 Retail and leisure 61 97 70 Services 57 99 68 TMT(4) 52 60 Total corporates 49 97 58 Personal Mortgages - UK 9 40 11 - Ireland 37 18 85 49 84 - Other Western Europe 16 8 40 28 - US 10 8 49 49 - RoW 39 10 39 27 Total mortgages 18 46 24 Other personal 42 74 53 Total personal 23 56 30 Other items 67 90 86 Total 35 51 39 Notes: Regulatory permissions to model counterparty credit risk exposure is independent from the scope of applying AIRB methodology. As such, standardised EAD and RWA will incorporate an element of modelled counterparty credit risk exposure. Exposure at default post credit risk mitigation reflects an estimate of the extent to which a bank will be exposed under a specific facility, in the event of the default of a counterparty; AIRB: advanced internal ratings based; STD: standardised. Non-bank financial institutions, such as US agencies, insurance companies, pension funds, hedge and leverage funds, broker-dealers and non-bank subsidiaries of banks. Securitisation structured purpose entities primarily relate to securitisation related vehicles. Telecommunications, media and technology. *Not within the scope of Deloitte LLP's review report Appendix 1 Capital and risk management Liquidity and funding risk Liquidity and funding risk is the risk that RBS is unable to meet its financial obligations, including financing wholesale maturities or customer deposit withdrawals, as and when they fall due. The risk arises through the maturity transformation role that banks perform. It is dependent on RBS specific factors such as maturity profile, composition of sources and uses of funding, the quality and size of the liquidity portfolio as well as broader market factors, such as wholesale market conditions alongside depositor and investor behaviour. For a description of the liquidity and funding risk framework, governance and basis of preparation refer to Capital and risk management - Liquidity and funding risk in the 2014 Annual Report and Accounts. Liquidity and related metrics* The table below sets out the key liquidity and related metrics monitored by RBS. 30 June 2015 RBS 31 March 31 December RBS excluding CFG Liquidity portfolio £161bn £148bn £157bn £151bn Stressed outflow coverage (SCR) (1) 215% 235% 187% 186% LCR (2) 117% 118% 112% 112% NSFR (3) 115% 112% 110% 112% Loan:deposit ratio 92% 91% 95% 95% Notes: RBS's liquidity risk appetite is measured by reference to the liquidity portfolio as a percentage of stressed contractual and behavioural outflows under the worst of three internal severe stress scenarios (a market-wide stress, an idiosyncratic stress and a combination of both) in accordance with PRA guidance on Individual Liquidity Adequacy Assessment. Within the EU, the LCR is due to come into effect from 1 October 2015 on a phased basis, and replace the current PRA regime from this date. RBS monitors the LCR based on its internal interpretations of the EU Delegated Act rules for the implementation of the LCR. Consequently, RBS's ratio may change over time and may not be comparable with those of other financial institutions. Pending further guidelines from the EU and the PRA, RBS uses its own interpretation of the proposals from the BCBS recommendations to calculate the NSFR. Consequently RBS's ratio may change over time and may not be comparable with those of other financial institutions. The ratio is due to come into effect from 1 January 2018. Liquidity portfolio The table below shows RBS's liquidity portfolio by product, liquidity value and carrying value. Liquidity value is lower than carrying value as it is stated after discounts applied by the Bank of England and other central banks to instruments, within the secondary liquidity portfolio, eligible for discounting. Liquidity value Period end Average UK DLG(1) CFG Other Total Quarter H1 2015 30 June 2015 £m £m £m £m £m £m Cash and balances at central banks Central and local government bonds AAA rated governments 12 AA- to AA+ rated governments and US agencies Below AA rated governments - 80 91 Local government - 24 Primary liquidity Secondary liquidity (2) Total liquidity value Total carrying value For the notes to this table refer to the following page. *Not within the scope of Deloitte LLP's review report Appendix 1 Capital and risk management Liquidity portfolio (continued) Liquidity value Period end Average UK DLG (1) CFG Other Total Quarter Year 31 December 2014 £m £m £m £m £m £m Cash and balances at central banks Central and local government bonds AAA rated governments and US agencies - AA- to AA+ rated governments Below AA rated governments - Local government - - 82 82 79 21 Primary liquidity Secondary liquidity (2) Total liquidity value Total carrying value Notes: The PRA regulated UK Defined Liquidity Group (UK DLG) comprises the RBS's five licensed deposit-taking UK banks: The Royal Bank of Scotland plc, National Westminster Bank Plc, Ulster Bank Limited, Coutts & Company and Adam & Company. In addition, certain of RBS's significant operating subsidiaries - RBS N.V., Citizens Financial Group Inc. and Ulster Bank Ireland Limited - hold liquidity portfolios of liquid assets that comply with local regulations that may differ from PRA rules. Comprises assets eligible for discounting at the Bank of England and other central banks. Appendix 1 Capital and risk management Funding risk The composition of RBS's balance sheet is a function of the broad array of product offerings and diverse markets served by its businesses. Active management of both asset and liability portfolios is designed to optimise the liquidity profile, while ensuring adequate coverage of all cash requirements under extreme stress conditions. The table below summarises the key funding metrics. Short-term wholesale Total wholesale Net inter-bank funding (1) funding funding (2) Excluding Including Excluding Including Deposits Loans (3) Net derivative derivative derivative derivative inter-bank collateral collateral collateral collateral funding £bn £bn £bn £bn £bn £bn £bn 30 June 2015 31 March 2015 31 December 2014 30 September 2014 30 June 2014 Notes: Short-term wholesale funding is funding with a residual maturity of less than one year. Excludes derivative cash collateral. Principally short-term balances. The table below shows RBS's principal funding sources excluding repurchase agreements (repos). 30 June 2015 31 December 2014 Short-term Long-term Short-term Long-term less than more than Total less than more than Total 1 year 1 year 1 year 1 year £m £m £m £m £m £m Deposits by banks derivative cash collateral - - other deposits Debt securities in issue commercial paper - - certificates of deposit medium-term notes covered bonds securitisations 8 10 Subordinated liabilities Notes issued Wholesale funding Customer deposits derivative cash collateral (1) - - financial institution deposits personal deposits corporate deposits Total customer deposits Total funding excluding repos Of which CFG: Wholesale funding Total customer deposits Total funding excluding repos Note: Cash collateral includes £10,220 million (31 December 2014 - £12,036 million) from financial institutions. Appendix 1 Capital and risk management Funding risk (continued) Repos totalled £68.8 billion at 30 June 2015, of which £2.4 billion related to CFG compared with £64.6 billion and £2.4 billion respectively at 31 December 2014. Customer deposits insured through deposit guarantee schemes totalled £163 billion (2014 - £160 billion), the more material of them being UK Financial Services Compensation Scheme (FSCS), £113 billion (2014 - £112 billion); US Federal Insurance Corporation relating to CFG, £40 billion (2014 - £37 billion) and Republic of Ireland's Deposit Guarantee Scheme, £6 billion (2014 - £7 billion). FSCS deposit protection will decrease from the current limit of £85,000 to £75,000 with effect from 1 January 2016. RBS is currently subject to the UK bank levy on its consolidated liabilities and equity after taking account of certain exemptions such as regulatory Tier 1 capital, insured deposits and liabilities subject to legally enforceable netting arrangements. The July 2015 Budget Statement, proposed a phased reduction of the bank levy rate from the existing rate of 0.21% to 0.18% from 1 January 2016 and subsequent annual reductions to 0.1% from January 2021. There will also be a change in the bank levy's scope from 1 January 2021, such that UK headquartered banks will be subject to bank levy only on their UK balance sheet liabilities. Total liabilities at 30 June 2015 excluding CFG were £829 billion (2014 - £919 billion) of which 82% (2014 - 81%) related to transactions recorded in UK offices. Appendix 1 Capital and risk management Credit risk Credit risk is the risk of financial loss due to the failure of a customer or counterparty to meet its obligation to settle outstanding amounts. For a description of the bank's credit risk framework, governance, policies and methodologies refer to Capital and risk management - Credit risk in the 2014 Annual Report and Accounts. Loans and related credit metrics The tables below show gross loans and advances (excluding reverse repos) and related credit metrics by segment.Risk elements in lending (REIL) comprise impaired loans and accruing loans past due 90 days or more as to principal or interest. Impaired loans are all loans (including loans subject to forbearance) for which an impairment provision has been established. For collectively-assessed loans, impairment loss provisions are not allocated to individual loans and the entire portfolio is included in impaired loans. Accruing loans past due 90 days or more comprise loans past due 90 days where no impairment loss is expected. Credit metrics Gross loans to REIL Provisions REIL as a % Provisions YTD of gross Provisions as a % of Impairment YTD loans to as a % gross loans losses/ Amounts Banks Customers customers of REIL to customers (releases) written-off 30 June 2015 £m £m £m £m % % % £m £m UK PBB 66 Ulster Bank 58 46 PBB 61 Commercial Banking 39 27 Private Banking 47 31 1 CPB 39 24 CIB 65 28 Central items 1 1 - - - CFG 43 89 RCR 69 60 31 December 2014 UK PBB 69 Ulster Bank 57 PBB 62 Commercial Banking 38 77 Private Banking 76 34 37 CPB 38 72 CIB - Central items 7 6 86 55 CFG 40 RCR 71 64 Appendix 1 Capital and risk management Loans and related credit metrics (continued) Key points · Loans to banks decreased by £1.5 billion with a strategy-driven reduction of £3.2 billion in CIB, which was partially offset by some increases in other segments. Liquidity management saw an increase in Ulster Bank of £1.1 billion and £0.4 billion in UK PBB. · Customer loans fell by £22.0 billion: CIB decreased by £15.0 billion and RCR by £10.9 billion; Commercial Banking and UK PBB saw net growth of £5.0 billion and £0.8 billion respectively. · Risk elements in lending (REIL) at £18.7 billion was 4.8% of gross customer loans, a significant improvement on the £28.2 billion (or 6.8%) six months ago. This reflects the success of RCR's disposal strategy, particularly in relation to Irish assets. REIL is now covered 60% by impairment provisions, lower than 64% as a result of the disposals. · In UK PBB, gross customer loans increased by £0.8 billion to £130.7 billion. Mortgage lending was up by £2.2 billion, £1.8 billion in Q2 2015, reflecting targeted growth partially offset by decreases in unsecured lending. Impairments and credit metrics continued to improve. REIL as a percentage of gross loans fell from 2.9% to 2.5% due to repayments of £494 million, reflecting improved asset quality and write-offs of £439 million. Impairment release reflected recoveries on the back of improved economic conditions. · Ulster Bank: gross customers lending was £2.1 billion lower primarily driven by the weakening euro. Significant growth in new lending volumes was more than offset by continued customer deleveraging including a reduction in the tracker mortgage portfolio. Improved economic conditions and lower observable defaults have resulted in recoveries contributing to an impairment release of £52 million. · In Commercial Banking, gross customer lending increased by £5.0 billion, of which £2.4 billion related to transfers from Private Banking and £2.1 billion to transfers from CIB, partially offset by a £0.5 billion decrease in legacy portfolios. REIL as a percentage of gross loans continued to decrease falling from 2.9% to 2.5%. The overall reduction in REIL reflects a low number of new individual cases. · CIB: gross loans fell by £15.0 billion largely through asset disposals throughout the regions, repayments and exit of non-strategic clients in GTS and included sectors such as oil and gas and shipping. There were also transfers to Commercial Banking (£2.1 billion). REIL increases were seen in shipping, electric and gas sectors. · CFG gross loans to customers increased by £1.8 billion or 3.0% to £62.0 billion, reflecting growth in the retail and wholesale portfolio. Impairments and REIL were broadly unchanged. · RCR saw a significant reduction in gross customer loans - £6.5 billion in commercial real estate, £3.3 billion in other corporate and £1.1 billion in asset finance - as the execution of its disposal and run-down strategy continued. REIL fell by £8.0 billion to £7.4 billion and provisions decreased by £5.8 billion to £5.1 billion as a consequence. This contributed to the significant improvements in credit metrics in both RCR and RBS overall. Appendix 1 Capital and risk management Loans and related credit metrics: Risk elements in lending RBS UK Ulster Commercial Private Central excluding PBB Bank Banking Banking CIB items CFG RCR RCR Total £m £m £m £m £m £m £m £m £m £m At 1 January 2015 7 Currency translation and other adjustments 91 Additions 10 90 - Transfers (1) - 4 1 - - - Transfers to performing book - Repayments and disposals - Amounts written-off - At 30 June 2015 1 Note: Represents transfers between REIL and potential problem loans. Impairment provisions The movement in loan impairment provisions by segment is shown in the table below. RBS UK Ulster Commercial Private Central excluding PBB Bank Banking Banking CIB items CFG RCR RCR Total £m £m £m £m £m £m £m £m £m £m At 1 January 2015 76 6 Currency translation and other adjustments 37 Disposal of subsidiaries - Amounts written-off - Recoveries of amounts previously written-off 21 24 8 - 4 - 69 22 Charged to income statement - continuing operations 27 - - discontinued operations - 89 89 - 89 Unwind of discount - - - At 30 June 2015 47 1 Individually assessed - banks - 1 - - 1 25 26 - customers 6 32 44 1 82 Collectively assessed - - - Latent 88 3 31 - 50 47 1 Appendix 1 Capital and risk management Loans and related credit metrics:Loans, REIL, provisions and impairments The tables below show gross loans and advances to banks and customers (excluding reverse repos) and related credit metrics by sector and geography (by location of lending office). Credit metrics 30 June 2015 REIL as a Provisions Provisions Impairment Gross % of gross as a % as a % of losses/ Amounts loans REIL Provisions loans of REIL gross loans (releases) written-off £m £m £m % % % £m £m Central and local government 15 10 67 9 - Finance 67 52 Personal - mortgages 27 17 - unsecured 81 Property 64 Construction 69 of which: CRE 64 Manufacturing 69 4 65 Finance leases (1) 90 76 16 Retail, wholesale and repairs 68 - Transport and storage 41 - Health, education and leisure 46 - Hotels and restaurants 54 10 Utilities 45 45 20 Other 76 Latent - n/a Customers 60 Geographic regional analysis UK - residential mortgages 14 15 23 - personal lending 86 84 - property 47 65 - construction 62 48 - other 69 Total 55 Europe - residential mortgages 36 16 - personal lending 57 52 91 3 - property 84 - construction 86 86 47 - other 91 Total 69 US - residential mortgages 16 44 81 - personal lending 66 37 66 61 - property 50 20 40 2 - construction - other 12 Total 44 69 RoW - residential mortgages 1 - personal lending 17 17 - - - property 24 24 - - construction 23 5 4 80 - - - other 71 22 Total 76 22 Customers 60 Banks 28 26 93 - 9 Note: Includes instalment credit. Appendix 1 Capital and risk management Loans and related credit metrics:Loans, REIL, provisions and impairments (continued) Credit metrics 31 December 2014 REIL as a Provisions Provisions Impairment Gross % of gross as a % as a % of losses/ Amounts loans REIL Provisions loans of REIL gross loans (releases) written-off £m £m £m % % % £m £m Central and local government 1 1 - - - Finance 64 23 Personal - mortgages 27 36 - unsecured 81 Property 68 Construction 63 76 of which: CRE 68 Manufacturing 70 Finance leases (1) 72 - 75 Retail, wholesale and repairs 67 Transport and storage 44 37 Health, education and leisure 50 9 Hotels and restaurants 52 Utilities 85 54 16 5 Other 80 Latent - Customers 64 Geographic regional analysis UK - residential mortgages 14 76 - personal lending 87 - property 61 - construction 53 - other 75 Total 62 Europe - residential mortgages 36 10 - personal lending 76 66 87 9 66 - property 75 - construction 85 78 24 - other 83 Total 68 US - residential mortgages - residential mortgages 16 69 - personal lending 49 25 - property 64 19 30 2 7 - construction 1 1 - 1 - other 1 39 Total 40 RoW - residential mortgages 15 2 13 - - - personal lending 19 18 95 - - - property 24 26 2 - construction 91 5 5 2 - other 81 22 Total 81 26 Customers 64 Banks 42 40 95 9 Note: Includes instalment credit. Appendix 1 Capital and risk management Debt securities The table below shows debt securities by issuer, IFRS measurement classifications and external rating. Ratings are based on the lowest of Standard & Poor's, Moody's and Fitch. US central and local government includes US federal agencies. The other financial institutions category includes US government-sponsored agencies and securitisation entities, the latter principally relating to asset-backed securities (ABS). Central and local government Banks Other Corporate Total financial Of which UK US Other institutions ABS 30 June 2015 £m £m £m £m £m £m £m £m Held-for-trading (HFT) Designated as at fair value - - - 1 - - Available-for-sale (AFS) Loans and receivables - - - Held-to-maturity (HTM) - Long positions AAA - 6 - AA to AA+ A to AA- - - BBB- to A- - - 64 Non-investment grade - - 49 Unrated - - - 34 Of which US agencies - Short positions (HFT) - Available-for-sale Gross unrealised gains 6 6 Gross unrealised losses 31 December 2014 Held-for-trading Designated as at fair value - - 2 4 - - Available-for-sale Loans and receivables - - - Held-to-maturity - Long positions AAA - 6 77 AA to AA+ A to AA- - - BBB- to A- - - Non-investment grade - - 61 Unrated - - 97 Of which US agencies - Short positions (HFT) - Available-for-sale Gross unrealised gains 8 6 Gross unrealised losses Appendix 1 Capital and risk management Debt securities (continued) Key points · HFT: Holdings of government and ABS decreased, principally in US bonds, following continuing exits from US asset-backed products business, focus on balance sheet and RWA reduction and risk mitigation. The decrease in other government bonds was driven by a decrease in Germany as bund yields reached historic lows in Q1 2015, largely offset by higher Japanese treasury bills, reflecting favourable rates, used for collateral upgrades. The increase in short positions (largely Italy, Germany and Spain) reflected hedging of reverse repo collateral following liquidity concerns and uncertainty around Greece. The increase in UK government short positions reflected positioning ahead of expected interest rate rise. · AFS: Holdings of UK and US government bonds increased due to purchases by Treasury reflecting liquidity portfolio mix management and price optimisation. CFG switched from asset-backed securities to US government bonds as part of RWA and liquidity coverage ratio management. · Market concerns and consequent lower bond prices resulted in lower gross unrealised gains and higher gross unrealised losses relating to AFS debt securities. Lower gains also reflected sales and redemptions in Treasury. Derivatives The table below shows derivatives by type of contract. The master netting agreements and collateral shown below do not result in a net presentation on the balance sheet under IFRS. 30 June 2015 31 December 2014 Notional (1) Assets Liabilities Notional (1) Assets Liabilities £bn £m £m £bn £m £m Interest rate (2) Exchange rate Credit Equity and commodity 60 78 Counterparty mark-to-market netting Cash collateral Securities collateral Net exposure Net exposure by sector Banks Other financial institutions Corporate Government Net exposure by region of counterparty UK Europe US RoW Notes: Includes exchange traded contracts of £2,620 billion (31 December 2014 - £2,436 billion) principally interest rate. Trades are generally closed out daily hence carrying values were insignificant; assets £3 million (31 December 2014 - £8 million); liabilities £81 million (31 December 2014 - £119 million). Interest rate notional includes £12,007 billion (31 December 2014 - £18,452 billion) in respect of contracts with central clearing counterparties to the extent related assets and liabilities are offset. Appendix 1 Capital and risk management Derivatives (continued) Key points · Over-the-counter derivative notionals reduced from £29.8 trillion to £21.9 trillion in the six months to 30 June 2015 reflecting active participation in trade compression cycles, as well as targeted bilateral tear-ups. · The carrying value of derivative assets and liabilities at 30 June 2015 have been materially impacted by changes in market rates: ○ Interest rate contracts: Fair values decreased by approximately 20% in the first half of 2015 due to an upward shift in yields, based on the expectation of interest rate rises in the US and UK. Eurozone yields also increased following favourable economic outlook. ○ Foreign exchange contracts: Fair value decreases from targeted tear-ups and risk reductions have more than offset the impact of US dollar strengthening against the euro (9%) and Japanese yen (3%). ○ Credit derivatives: fair values decreased despite widening credit spreads due to Greek debt crisis concerns as RBS continued to de-risk the credit default swap portfolio. Appendix 1 Capital and risk management Key loan portfolios* The internal measure used for credit risk management is credit risk assets (CRA) and consists of lending, derivatives after the effect of enforceable netting arrangements and contingent obligations. The table below summarises CRA by sector and geographic region. 30 June 2015 Wholesale Banks and Natural Retail and Of which: Personal other FIs Sovereign Property resources leisure Other Total RCR £m £m £m £m £m £m £m £m £m UK Western Europe (excl. UK) North America RoW (1) Total of which: RCR 90 30 n/a Flow into forbearance (2) 88 - of which: RCR - 11 - 36 n/a AQ10 1 of which: RCR 75 - n/a 31 December 2014 UK Western Europe (excl. UK) North America RoW (1) Total of which: RCR n/a Flow into forbearance (2) 60 - of which: RCR - 29 - 28 n/a AQ10 1 of which: RCR - n/a Notes: Rest of World comprises Asia Pacific, Central and Eastern Europe, the Middle East, Central Asia and Africa, and supranationals such as the World Bank. Completed during the period. Key points · The CRA decrease reflected a continued focus on risk reduction and improving overall credit quality. · CRA decreased in all regions and sectors except sovereign where CRA increased by 7%, reflecting Treasury activity. UK CRA (excluding RCR) increased by 1%, in personal (mainly mortgage lending). · For wholesale loans, the flow into forbearance decreased during H1 2015 compared with H2 2014 in line with improving market conditions and RCR's disposal strategy. Of the total forbearance granted, 54% related to non-performing loans with a provision coverage of 48% (2014 - 62%). · The property sector remained the most significant contributor to the forborne portfolio. There was an increase in forbearance granted in the natural resources sector driven by counterparties in the oil and gas sector (refer to page 28 for further sector information). · RCR is on track to complete its targeted run-down by the end of 2015, with CRA down by 43% to £16.9 billion. Non-performing exposures decreased significantly to £7.7 billion (2014 - £16.1 billion) driven by the disposal strategy and the improving economic climate. *Not within the scope of Deloitte LLP's review report Appendix 1 Capital and risk management Key loan portfolios* (continued) The following key portfolios are discussed in more detail: commercial real estate (within property); oil and gas (within natural resources); shipping (within other); and personal portfolios. Commercial real estate (CRE) The CRE sector comprises exposures to entities involved in the development of, or investment in, commercial and residential properties (including house builders). The analysis of lending below is gross of impairment provisions and excludes rate risk management and contingent obligations Investment Development Commercial Residential Total Commercial Residential Total Total By geography £m £m £m £m £m £m £m 30 June 2015 UK (excluding NI (1)) Ireland (ROI and NI (1)) Western Europe (other) 29 22 US - 5 5 RoW (1) 16 41 31 December 2014 UK (excluding NI (1)) Ireland (ROI and NI (1)) Western Europe (other) 53 24 US - 59 59 RoW (1) 22 34 Note: ROI: Republic of Ireland; NI: Northern Ireland; RoW: Rest of World. Key points · Overall gross CRE lending fell in the first half of 2015 mostly in RCR (£6.5 billion) due to asset sales, repayments, and write-offs. · The RCR portfolio contains legacy CIB, Commercial Bank and Ulster Bank assets and now represents 17% of the total portfolio (2014 - 29%). Geographically, 57% (£3.5 billion) of the remaining RCR portfolio is located in Ireland (ROI and NI), with the UK (excluding NI) accounting for 28% (£1.7 billion) and the remainder (£1.0 billion) in Western Europe and the RoW. · The reduction of the commercial investment UK sub-sector is almost entirely driven by reductions of £1.3 billion in RCR. RCR divestments in the development sub-sector have also led to the portfolio being more weighted towards the investment sub-sector. · The increase in US exposure was predominantly driven by higher business volumes in CFG, in line with risk appetite and business strategy. *Not within the scope of Deloitte LLP's review report Appendix 1 Capital and risk management Key loan portfolios*:Commercial real estate (continued) RBS excluding RCR RCR Total LTV ratio by value Non- Non- Non- Performing performing Total Performing performing Total Performing performing Total £m £m £m £m £m £m £m £m £m 30 June 2015 < 50% 18 > 50% and < 70% 87 > 70% and < 90% 76 > 90% and < 100% 79 42 > 100% and < 110% 42 > 110% and < 130% 29 > 130% and < 150% 77 2 79 > 150% 44 Total with LTVs Minimal security (1) 13 38 51 - 13 Other 16 Total Total portfolio average LTV (2) 56% 140% 62% 74% 287% 236% 56% 232% 85% 31 December 2014 < 50% 45 > 50% and < 70% > 70% and < 90% > 90% and < 100% 41 > 100% and < 110% 56 > 110% and < 130% 49 > 130% and < 150% 6 > 150% 65 Total with LTVs Minimal security (1) 33 38 71 - 33 Other 34 Total Total portfolio average LTV (2) 56% 133% 62% 75% 338% 291% 57% 287% 116% Notes: Total portfolio average LTV is presented net of loans with minimal security given that the anticipated recovery rate is less than 10%. Provisions are marked against these loans where required to reflect the relevant asset quality and recovery profile. Weighted average by exposure. Key points · The reductions in the higher LTV bands occurred mostly in the RCR book originated by Ulster Bank, Commercial Banking and CIB, reflecting valuation improvements, reductions through repayments, asset sales and write-offs - principally for non-performing assets. · Interest payable by customers on performing loans secured by investment property was covered 1.8x (2014 - 1. 6x) and 3.1x (2014 - 2.9x) within RCR and rest of RBS, respectively. *Not within the scope of Deloitte LLP's review report Appendix 1 Capital and risk management Key loan portfolios* (continued) Oil and gas RBS's exposure to oil and gas sector in terms of CRA and total exposure (including committed but undrawn facilities), is set out below. 30 June 2015 31 December 2014 CRA Total CRA Total By segment £m £m £m £m CIB Commercial Banking CFG RCR Others 63 The tables below provide a breakdown of CIB's oil and gas sector exposure which represents 72% of RBS's exposure to this sector (including committed but undrawn exposure) split by sub-sector and geography. The analysis is based on RBS's sector concentration framework. Western Europe North Asia Latin UK (excl. UK) America America Pacific CEEMA (1) Total 30 June 2015 £m £m £m £m £m £m £m Producers (incl. integrated oil companies) Oilfield service providers - Other wholesale and trading activities - 47 Refineries 1 21 6 Pipelines 1 36 - 55 Including committed undrawn exposures Of which: exploration and production 5 43 99 43 - 31 December 2014 Producers (incl. integrated oil companies) Oilfield service providers - Other wholesale and trading activities - Refineries 1 67 Pipelines 96 48 49 33 Including committed undrawn exposures Of which: exploration and production 3 37 Note: Includes exposures to Central and Eastern Europe as well as the Middle East and Africa. *Not within the scope of Deloitte LLP's review report Appendix 1 Capital and risk management Key loan portfolios*: Oil and gas (continued) Key points · Overall exposure decreased by £2.6 billion (CRA) and £6.3 billion (total exposure), in line with strategy as a result of active portfolio management and asset disposals, principally in CIB. The small increase in CPB reflected transfers from CIB. · The price of crude oil recovered from a low of US$45 per barrel in January 2015 to US$61 per barrel at 30 June 2015. The price of natural gas is not highly correlated to oil prices and is determined regionally. US natural gas prices have been relatively stable compared with the recent price of crude oil. · Exposures continue to be closely managed through ongoing customer and sub-sector reviews, and stress testing. Risk appetite was reduced during 2014 with further reductions in 2015 (in part due to asset disposals). Further stress analysis of the portfolio was carried out in 2015 and limits were again reduced with a continued focus on ensuring that the portfolio remains heavily weighted towards investment grade customers. As part of the bank's strategic review, limits for Americas and Asia-Pacific have been significantly reduced. · The sub-sector in which a customer operates is a primary consideration for assessing credit risk. Current areas of focus for stress testing and more active credit risk management include those customers involved in exploration and production (E&P) and oilfield service providers. E&P customers represent approximately 10% of CIB's exposure to the oil and gas sector. · Customers involved in E&P are most immediately exposed to the oil price decline. At 30 June 2015, 97% of these were within the producers sub-sector. Companies involved in this area have already introduced capital spending reductions to conserve cash. In turn, this reduced spending is likely to have an adverse impact on oilfield service providers. This is due to the E&P companies buying less products and services from the oilfield service providers, and demanding lower prices for those they do purchase. · The other principal components of CIB's exposure to producers are Integrated Oil Companies (IOCs) and National Oil Companies (NOCs). IOCs and NOCs are less vulnerable to the oil price decline due to scale, diversification and in the case of NOC, explicit support from governments. · At 30 June 2015 78% (2014 - 83%) of the CIB total portfolio exposure was investment grade (AQ1-AQ4 or equivalent to BBB- and above). · The committed lending exposure included legal commitments to syndicated bank facilities, with tenors up to five years. These committed facilities are for general corporate purposes - including funding operating needs and capital expenditures - and are available as long as counterparties comply with the terms of the credit agreement. Contingent obligations relate to guarantees, letters of credit and suretyships provided to customers. · RBS had no high-yield bond or loan underwriting positions as at 30 June 2015 (2014 - US$86 million high-yield loan underwritings in the Americas). · There has been a small number of forbearance events, usually involving the relaxation of financial covenants to give customers more financial flexibility. Most forbearance has involved customers in the E&P and oilfield services sub-sectors where earnings have been more immediately and materially impacted by the downturn. · At 30 June 2015, Watchlist Red (performing customers who show signs of declining creditworthiness and so require active management) outside RCR totalled £310 million (2014 - £88 million), of which £98 million (2014 - £5 million) was managed by Restructuring. *Not within the scope of Deloitte LLP's review report Appendix 1 Capital and risk management Key loan portfolios* Shipping RBS's exposure to the shipping sector is as follows: 30 June 31 December By segment £m £m CIB RCR Other Key points · Of the total exposure to shipping, £6.6 billion (2014 - £7.9 billion) related to asset-backed ocean-going vessels, the rest predominantly related to shipbuilding and inland water transport. The decrease during H1 2015 reflected scheduled loan repayments, secondary sales and prepayments. £5.3 billion (2014 - £5.7 billion) of the asset-backed ocean-going vessel exposure was in CIB. The main concentration risks were in the dry bulk sector which represented 36% of our exposure (2014 - 38%); tankers at 27% (2014 - 29%) and containers at 17% (2014 - 17%). The remaining exposures comprise gas (including liquid petroleum and natural gases), 11% (2014 - 10%) and others 7% (2014 - 6%). · Conditions remained depressed in the bulk market during H1 2015 as a result of vessel oversupply and a slowdown in commodity demand from China. Tanker market conditions are currently favourable and container markets over the last 12 months have stabilised but remain weak in comparison to historic averages. The container market is subject to oversupply on certain lines such as the Asia - Europe line and carriers are struggling to implement general freight rate rises as a result. Rates remain relatively stable at present but downside risks exist over the next 12-18 months. The majority of the RBS portfolio is insulated by long-term charters, which provide more stable long-term fixed cash flows. · The majority of ship-secured exposure is extended against recently-built vessels. Across the portfolio (including RCR) the average age of mortgaged vessels is 7.2 years (2014 - 6.4 years). Less than 3% of the core book is secured by vessels that are more than 15 years old and around 82% (2014 - 87%) is secured by vessels built in the last ten years. Due to strategic considerations, RBS has significantly reduced commitments to new builds and, as a result, the average age of the portfolio has risen. RBS continues to provide new lending against second-hand vessels and on some new-build deliveries. · A key protection for RBS is the minimum security covenant. The overall loan-to-value (LTV) of the portfolio at 30 June 2015 was 84% (2014 - 77%) with RCR standing at 101% (2014 - 92%) and RBS excluding RCR at 79% (2014 - 73%). Amortisation across the portfolio is approximately 7% per annum excluding early repayments. Asset values fall as markets deteriorate and rise as they improve. Therefore even if exposure falls, the overall LTV position may rise or fall depending on the underlying value of the vessels. The dry bulk sub-sector has seen asset value reductions of around 20-30% in H1 2015 (15-20% in Q1 2015) with dry bulk market values dropping to a 30-year low in February 2015, which led to a rise in the average LTV. *Not within the scope of Deloitte LLP's review report Appendix 1 Capital and risk management Key loan portfolios* (continued) Personal portfolios This section summarises personal portfolios by type, segment and related credit metrics. Overview of personal portfolios split by product type and segment* 30 June 2015 31 December 2014 UK Ulster Private Commercial UK Ulster Private Commercial PBB Bank Banking Banking (1) CFG Total PBB Bank Banking Banking (1) CFG Total £m £m £m £m £m £m £m £m £m £m £m £m Mortgages Of which: Interest only variable rate Interest only fixed rate 24 36 25 27 Mixed (capital and interest only) 10 - - - Buy-to-let Forbearance 48 42 51 49 Forbearance arrears status - Current 47 36 51 40 - 1-3 months in arrears 1 3 19 - 3 34 - >3 months in arrears - 3 54 - 6 65 Other lending 84 78 Total lending Mortgage LTV ratios - Total portfolio 57% 89% 53% 62% 65% 61% 57% 92% 51% 51% 67% 62% - New business 70% 77% 45% 65% 67% 67% 71% 75% 45% 56% 68% 68% - Performing 57% 85% 53% 60% 65% 61% 57% 88% 51% 51% 67% 61% - Non-performing 66% 114% 76% 172% 69% 89% 67% 115% 79% 81% 73% 91% Mortgage REIL 26 65 95 1 Note: Relates to Royal Bank of Scotland International (RBSI) business. *Not within the scope of Deloitte LLP's review report Appendix 1 Capital and risk management Key points* UK PBB · The UK PBB personal mortgage portfolio increased by 2.1% to £105.4 billion, of which £92.5 billion (31 December 2014 - £91.6 billion) was owner occupied and £12.9 billion (31 December 2014 - £11.6 billion) was buy-to-let. Of the total portfolio approximately £26 billion related to properties in the south east of England, while £19 billion related to properties in Greater London. · Gross new mortgage lending amounted to £9.1 billion in H1 2015 with an average LTV by weighted value of 70.4% (2014 - 70.5%). Lending to owner-occupiers during this period was £7.5 billion (2014 - £16.6 billion) and had an average LTV by weighted value of 71.5% (2014 - 71.7%). Buy-to-let lending was £1.6 billion (2014 - £3.1 billion) with an average LTV by weighted value of 65.1% (2014 - 63.9%). · Based on the Halifax House Price Index at March 2015, the portfolio average indexed LTV by volume was 50.4% (2014 - 50.4%) and 57.4% by weighted value of debt outstanding (2014 - 57.3%). · Fixed interest rate products of varying time durations accounted for approximately 60% of the mortgage portfolio with 3% a combination of fixed and variable rates and the remainder variable rate. Approximately 17% of owner-occupied mortgages were on interest-only terms with a bullet repayment and 7% were on a combination of interest-only and capital and interest. The remainder were capital and interest. 63% of the buy-to-let mortgages were on interest-only terms and 3% on a combination of interest only and capital and interest. · The arrears rate fell from 1.0% in December 2014 to 0.9% at the end of June 2015. The number of properties repossessed in H1 2015 was also lower (338 compared with 472 in H2 2014). This reflected improvements in the UK economy and underlying asset quality · The flow of new forbearance was £315 million in H1 2015 compared with £367 million in H2 2014. The value of mortgages subject to forbearance has decreased by 8% since the year end to £4.5 billion (equivalent to 4.2% of the total mortgage book) as a result of improved market conditions and methodology changes. · There was an overall small release of impairment provision for personal mortgages in H1 2015 compared with a small charge in H1 2014. Reduced REIL balances and a fall in the instances of forborne mortgages drove the release in latent and PD90 provisions as well as lower LGDs. Ulster Bank · Ulster Bank's residential mortgage portfolio totalled £15.9 billion at 30 June 2015, with 86% in the Republic of Ireland and 14% in Northern Ireland. Excluding the impact of exchange rate movements, the portfolio decreased by 1.3% from 31 December 2014 as a result of amortisation a portion of which related to the tracker mortgage portfolio. The volume of new business has increased reflecting continuing market demand. · The interest-rate product mix was approximately 63% of the mortgage portfolio on tracker-rate products, 23% on variable-rate products and 14% on fixed rate. Interest-only represented 6% of the total portfolio. · The portfolio average indexed LTV decreased from 92% at 31 December 2014 to 89% at 30 June 2015 and reflected positive house price index trends over the last six months. · At 30 June 2015, 22.3% of total mortgage assets (£3.6 billion) were subject to a forbearance arrangement, a decrease of 8.3% (£0.3 billion) from 31 December 2014. Excluding the impact of exchange rate movements, the value of mortgage assets subject to a forbearance arrangement has decreased by £276 million (4.8%). *Not within the scope of Deloitte LLP's review report Appendix 1 Capital and risk management Key points* (continued) Ulster Bank (continued) · The number of customers approaching Ulster Bank for the first time in respect to forbearance assistance declined through H1 2015. The majority (78%) of forbearance arrangements were less than 90 days in arrears. · There was an overall release of impairment provisions for personal mortgages in H1 2015 compared with a charge in H1 2014. Reducing defaulted balances have reduced loss expectations driving collective and latent releases. CFG · The mortgage portfolio at 30 June 2015 consisted of £8 billion of residential mortgages (1% in second lien position) and £12.5 billion of home equity loans and lines of credit (HELOC) - first and second liens. Home equity consisted of 46% in first lien position. A Serviced By Others (SBO) portfolio, which is predominantly (95%) second lien, is included in the home equity book. Excluding the effect of exchange rates, the portfolio decreased 2% from the 2014 year end as a result of contraction in HELOC and run-off in the construction legacy serviced by others portfolios. · CFG continued to focus on its footprint states of New England, Mid-Atlantic and the Mid-West. At 30 June 2015, £16.7 billion (81% of the total portfolio) was within footprint. · The SBO portfolio, which was closed to new purchases in Q3 2007, decreased from £1.3 billion in Q1 2015 to £1.1 billion in Q2 2015. · The overall mortgage portfolio credit characteristics are stable with a weighted average LTV of 65% at 30 June 2015. The weighted average LTV of the portfolio, excluding SBO, was 63%. · CFG participates in the US-government mandated Home Affordable Modification Program (HAMP), as well as its own proprietary programme. The 12-month default rate, on a value basis, for customers who were granted forbearance, was 17.4% in H1 2015 (2014 - 15%). The increase in default rate was driven by a regulatory requirement to start tracking co-borrower bankruptcies. Additionally, many HAMP mortgages, which receive a below market rate for five years, began to reset at higher rates to adjust to the market rate, increasing defaults. *Not within the scope of Deloitte LLP's review report Appendix 1 Capital and risk management Market risk Market risk is the risk of losses arising from fluctuations in interest rates, credit spreads, foreign currency rates, equity prices, commodity prices and other factors, such as market volatilities, that may lead to a reduction in earnings, economic value or both. For a description of market risk framework, governance, policies and methodologies, refer to Capital and risk management - Market risk in the 2014 Annual Report and Accounts. There were no material changes to market risk methodologies or models during H1 2015. Trading portfolios Value-at-risk The table below presents the internal value-at-risk (VaR) for trading portfolios split by type of market risk exposure and by business area. The internal traded 99% one-day VaR captures all trading book positions. By contrast, the regulatory VaR-based charges take into account only regulator-approved products, locations and legal entities and are based on a ten-day, rather than a one-day, holding period for market risk capital calculations. Half year ended Year ended 30 June 2015 30 June 2014 31 December 2014 Average Period end Maximum Minimum Average Period end Maximum Minimum Average Period end Maximum Minimum Trading VaR (1-day 99%) £m £m £m £m £m £m £m £m £m £m £m £m Interest rate Credit spread Currency Equity Commodity Diversification (1) Total CIB RCR Note: RBS benefits from diversification as it reduces risk by allocating positions across various financial instrument types, currencies and markets. The extent of the diversification benefit depends on the correlation between the assets and risk factors in the portfolio at a particular time. The diversification factor is the sum of the VaR on individual risk types less the total portfolio VaR. Key points · During H1 2015, trading book exposure continued to decline. The markets exhibited higher volatility and reduced liquidity, resulting from a number of macroeconomic factors, including ongoing political and economic uncertainty in Europe and growing concerns regarding economic slowdown in China. · The period end and average total traded internal VaR were lower than in 2014, primarily in credit spread VaR resulting from the ongoing exit of the US asset-backed products (ABP) trading business. Appendix 1 Capital and risk management Trading portfolios (continued) Capital charges* The total market risk minimum capital requirement calculated in accordance with CRR was £1,786 million at 30 June 2015 (31 December 2014 - £1,917 million), representing RWAs of £22.3 billion (31 December 2014 - £24.0 billion). It comprised two categories: (i) the Pillar 1 model-based position risk requirement (PRR) of £1,497 million (31 December 2014 - £1,458 million), which in turn comprised several modelled charges; and (ii) the standardised PRR of £289 million (31 December 2014 - £459 million), which also had several components. The components of the Pillar 1 model-based PRR are presented in the table below. 31 December Average Maximum Minimum Period end Period end 30 June 2015 £m £m £m £m £m Value-at-risk Stressed VaR (SVaR) Incremental risk charge (IRC) Risk not in VaR (RNIV) Key points · The total model-based PRR increased by 3% in the half year to 30 June 2015, driven by higher VaR and SVaR based capital charges, offset somewhat by the lower RNIV capital charge. · The VaR and SVaR capital charges together increased by 14%, reflecting increased positioning by the rates business during Q2 2015, notably relating to euro rates, following market euro sell-off in May. · The RNIV charge fell by 20%, primarily in stressed RNIVs following reductions in inflation basis risk in the rates business. · Standardised charges were 37% or £170 million lower than at the 2014 year end, primarily driven by reduced securitisation exposures in the trading book reflecting the continuation of the US ABP exit, UK ABP risk reduction and the continuation of RCR disposals. · All entities maintained a green status relating to regulatory back-testing during H1 2015 except for NatWest Plc, which had six exceptions during the 250 business days ending 30 June 2015, mainly driven by market volatility. This resulted in a £49 million increase to market risk RWAs. *Not within the scope of Deloitte LLP's review report Appendix 1 Capital and risk management Non-trading portfolios Non-trading VaR Average VaR for RBS's non-trading book, comprising predominantly available-for-sale portfolios, was £2.9 million for H1 2015 compared with £4.8 million for H1 2014 and £4.4 million for H2 2014. This was largely driven by a decline in the credit spread VaR as a result of the ongoing RCR run-down. The period end VaR decreased from £3.8 million at 31 December 2014 to £2.0 million at 30 June 2015. Non-traded interest rate risk Non-traded interest rate risk affects earnings arising from banking activities. This excludes positions in financial instruments which are classified as held-for-trading. The methodology relating to interest rate risk is detailed in Capital and risk management - Market risk - Non-traded market risk in the 2014 Annual Report and Accounts. Non-traded interest rate risk VaR metrics are based on interest rate repricing gaps at the reporting date. The table below captures the risk resulting from mismatches in the repricing dates of assets and liabilities. This includes any mismatch between structural hedges and stable non and low interest bearing liabilities such as equity and money transmission accounts as regards their interest rate repricing behavioural profile. Other customer products and associated funding and hedging transactions as well as non-financial assets and liabilities such as property, plant and equipment are also included. VaR does not provide a dynamic measurement of interest rate risk since static underlying repricing gap positions are assumed. Changes in customer behaviour under varying interest rate scenarios are captured by way of earnings at risk measures. VaR relating to non-traded interest rate risk for RBS's retail and commercial banking activities at a 99% confidence level and a currency analysis at the period end were as follows: Average Period end Maximum Minimum Six months ended £m £m £m £m 30 June 2015 17 13 25 11 30 June 2014 64 68 79 45 31 December 2014 37 23 56 23 30 June 30 June 31 December £m £m £m Euro 2 3 2 Sterling 13 8 12 US dollar 14 73 27 Other 4 3 3 Key point · In H1 2015, interest rate VaR was lower on average than in 2014 as RBS continued to steer its structural interest rate exposure more closely to the neutral duration prescribed in its risk management policy. The reduction in the US dollar VaR reflects reduced exposure to US dollar fixed rate assets, which helped to achieve the alignment to policy. Appendix 1 Capital and risk management Non-trading portfolios (continued) Sensitivity of net interest income* Earnings sensitivity to rate movements is derived from a central forecast over a 12 month period. Market implied forward rates and new business volume, mix and pricing consistent with business assumptions are used to generate a base case earnings forecast, which is then subjected to interest rate shocks. The variance between the central forecast and the shock gives an indication of sensitivity to interest rate movements. The following table shows the sensitivity of net interest income, over the next 12 months, to an immediate upward or downward change of 100 basis points to all interest rates. The main drivers of earnings sensitivity relate to interest rate pass-through assumptions on customer products, reinvestment rate assumptions for maturing product and equity structural hedges and mismatches in the re-pricing dates of loans and deposits. In addition, the table includes the impact of a gradual 400 basis point steepening (bear steepener) and a gradual 300 basis point flattening (bull flattener) of the yield curve at tenors greater than a year. The scenarios represent annualised interest rate stresses of a scale deemed sufficient to trigger a modification in customer behaviour. The asymmetry in the steepening and flattening scenarios reflects the difference in the expected behaviour of interest rates as they approach zero. Of which Euro Sterling US dollar Other Total CFG 30 June 2015 £m £m £m £m £m £m + 100 basis point shift in yield curves 7 12 - 100 basis point shift in yield curves Bear steepener Bull flattener 31 December 2014 + 100 basis point shift in yield curves - 100 basis point shift in yield curves Bear steepener Bull flattener Key points · Excluding Citizens, £258 million of the benefit of the immediate 100 basis point upward change in interest rates relates to interest rate pass-through assumptions on customer savings accounts. · Earnings sensitivity for the downward change of 100 basis points increased from December 2014, due to higher interest rate expectations in the market for the next 12 months. Structural hedging* Banks generally have the benefit of a significant pool of stable, non and low interest bearing liabilities, principally comprising equity and money transmission accounts. These balances, known as net free funds are usually hedged, either by investing directly in longer-term fixed rate assets or by the use of interest rate swaps, in order to provide a consistent and predictable revenue stream. After hedging the net interest rate exposure of the bank externally, Treasury allocates income to products or equity in structural hedges by reference to the relevant interest rate swap curve. Over time, the hedging programme has built up a portfolio of interest rate swaps that provide a basis for stable income attribution to the product and equity hedges. *Not within the scope of Deloitte LLP's review report Appendix 1 Capital and risk management Non-trading portfolios (continued) Product hedging* Product structural hedges are used to reduce the volatility on earnings related to specific products, primarily customer deposits. The balances are primarily hedged with medium-term interest rate swaps, so that reported income is less sensitive to movements in short-term interest rates. The table below shows the impact on net interest income associated with product hedges managed by Treasury. These relate to the main UK banking businesses except Private Banking. The figures shown represent the incremental contribution of the hedge relative to short-term wholesale cash rates. Six months ended Net interest income 30 June 30 June 31 December £m £m £m Product hedges UK Personal & Business Banking Commercial Banking 81 99 Corporate & Institutional Banking 39 37 38 Total product hedges Key points · As short-term interest rates remained close to historically low levels in H1 2015, the incremental impact of product hedges relative to wholesale cash rates remained positive. · In H1 2015, the all-in yield was 1.5%, slightly lower than in H2 2014 (1.6%), due to low levels of interest rates, and similar to H1 2014 (1.5%). Equity hedging* Equity structural hedges are also used to reduce the volatility on earnings arising from returns on equity. The hedges managed by Treasury relate mainly to the UK banking businesses and contributed £0.4 billion to these businesses in H1 2015 (H1 2014 and H2 2014 - £0.4 billion), which is an incremental benefit relative to short-term wholesale cash rates. In H1 2015, the all-in yield was 2.4%, slightly lower than in H1 2014 (2.6%) and H2 2014 (2.5%) due to the low levels of interest rates. *Not within the scope of Deloitte LLP's review report Appendix 1 Capital and risk management Non-trading portfolios (continued) Foreign exchange risk The only material non-traded open currency positions are the structural foreign exchange exposures arising from investments in foreign subsidiaries, branches and associates and their related currency funding. These exposures are assessed and managed by Treasury to predefined risk appetite levels under delegated authority from the ALCo. Treasury seeks to limit the potential volatility impact on RBS's CET1 ratio from exchange rate movements by maintaining a structural open currency position.Gains or losses arising from the retranslation of net investments in overseas operations are recognisedin equity and reduce the sensitivity of capital ratios to foreign exchange rate movements primarily arising fromthe retranslation of non-sterling-denominatedRWAs. Sensitivity is minimised where, for a given currency, the ratio of the structural open position to RWAs equals RBS's CET1 ratio. The sensitivity of the CET1 capital ratio to exchange rates is monitored monthly and reported to the ALCo at least quarterly. Foreign exchange exposures arising from customer transactions are sold down by businesses on a regular basis in line with RBS policy. Structural Net assets foreign currency Residual Net assets of overseas Net exposures structural of overseas operations investment pre-economic Economic foreign currency operations NCI (1) excluding NCI hedges hedges hedges (2) exposures 30 June 2015 £m £m £m £m £m £m £m US dollar Euro Other non-sterling - 31 December 2014 US dollar Euro Other non-sterling - Notes: Non-controlling interests (NCI) represents the structural foreign exchange exposure not attributable to owners' equity, which consisted mainly of CFG in US dollar. Economic hedges mainly represent US dollar and euro preference shares in issue that are treated as equity under IFRS and do not qualify as hedges for accounting purposes. Key points · Structural foreign currency exposures before and after economic hedges were £2.0 billion and £1.3 billion respectively lower, mainly due to changes below: ○ Net assets of overseas operations declined by £1.2 billion, largely due to the strength of sterling against other currencies, especially the euro, which depreciated significantly during the period. ○ Non-controlling interests increased by £2.7 billion, mainly as a result of the partial disposal of Citizens during Q1 2015. ○ Net investment hedges decreased by £1.9 billion, mainly due to the partial disposal of Citizens, partly offset by an increase in the hedging of the remaining Citizens holdings. · Economic hedges, which consist of equity capital securities in issue, decreased by £0.6 billion reflecting redemptions of certain equity securities during Q1 2015. · A 5% strengthening in foreign currencies against sterling would result in a gain or loss of £0.5 billion in equity (2014 - £0.6 billion). Appendix 1 Capital and risk management Country risk Country risk is the risk of losses occurring as a result of either a country event or unfavourable country operating conditions. As country events may simultaneously affect all or many individual exposures to a country, country event risk is a concentration risk. Refer to Capital and risk management - Credit risk in the 2014 Annual Report and Accounts for other types of concentration risk such as product, sector or single-name concentration and Country risk for governance, monitoring, management and definitions. Key points* The comments below relate to changes in country exposures in H1 2015 unless indicated otherwise. ● Net balance sheet and off-balance sheet exposure to most countries declined across most products. RBS continues to maintain a cautious stance as it becomes a more UK-centred bank with an international focus on Western Europe. In addition, many clients continued to reduce debt levels. The US dollar and the euro depreciated against sterling by 0.7% and 8.9% respectively, contributing to the decline in exposure. ● Total eurozone net balance sheet exposure decreased by £12.0 billion or 12%, to £85.6 billion. ○ The depreciation of the euro played a significant role in the reduction. ○ The main reductions were in HFT government bonds in Germany, Italy and Spain; in derivatives exposure (mostly to banks) in the Netherlands, Italy and Germany; and in lending in Ireland, Italy and Spain. ○ Notional bought and sold credit default swaps (CDS) continued its downward trend in line with the bank's general reduction in trading. Net bought CDS protection on eurozone exposures was broadly unchanged. ○ Net lending in RCR roughly halved to £2.0 billion for the eurozone as a whole, including £0.8 billion in Ireland and £0.5 billion in Spain, with CRE accounting for broadly half of the total. ● Eurozone periphery net balance sheet exposure decreased by £7.4 billion or 24%, to £24.0 billion. ○ Ireland - exposure fell by £2.5 billion or 11% to £20.2 billion, with exposure to corporates and households (mostly mortgage lending) decreasing by £1.5 billion each, largely reflecting currency movements and portfolio sales in RCR. Provisions fell by £3.3 billion to £5.1 billion, largely as a result of these sales. Ulster Bank's cash deposits with the Central Bank of Ireland increased by £0.7 billion, again reflecting the proceeds of the RCR portfolio sales. ○ Spain - exposure decreased by £1.2 billion to £2.1 billion. This largely reflected reductions in net HFT government bonds, the result of client demand and perceived peripheral eurozone risks triggered by the Greek crisis, and corporate lending (mostly RCR exposure to the commercial real estate, construction and transport sectors). Off-balance sheet exposure, mostly to corporates, decreased by £0.5 billion. ○ Italy - exposure fell by £3.2 billion to £1.1 billion, reflecting reductions in net HFT government bonds, driven by client demand and eurozone risks, and the maturity of a few large derivatives transactions with banks and corporate loans. Off-balance sheet exposure, largely to corporate clients, decreased by £0.7 billion. RBS will continue to service core clients in Italy. ○ Portugal - exposure decreased by £0.3 billion to £0.5 billion, due to decreases in net HFT government bonds, derivatives to banks and corporate lending. *Not within the scope of Deloitte LLP's review report Appendix 1 Capital and risk management Key points* (continued) ○ Greece - net balance sheet exposure decreased to £110 million (down from £0.4 billion), mostly as a result of sales of derivatives positions. The remaining exposure comprised mostly lending and collateralised derivatives exposure to corporate clients, including local subsidiaries of international companies. Total exposure after risk mitigation was approximately £86 million, about a quarter of this in RCR. Contingency planning for any downside scenarios had been refreshed when capital controls were introduced in late June. ○ Estimated funding mismatches at risk of redenomination at 30 June 2015 were: - Ireland - £3.5 billion, down from £4.0 billion, due principally to lower lending. - Spain - £0.5 billion (broadly unchanged). - Italy - minimal, down from £1.5 billion due to lower derivatives and HFT exposure, and lower lending. - Portugal - minimal, down from £0.5 billion, due to lower HFT, derivatives and lending. The net positions for Greece and Cyprus remained minimal. · Germany - net balance sheet exposure fell by £4.3 billion to £22.3 billion, in net HFT bonds, derivatives and SFT exposure to financial institutions and corporate lending. This was partially offset by an increase of £3.9 billion in cash deposits with the Bundesbank. Off-balance sheet exposure, mostly to corporates, decreased by £0.9 billion. · France - net balance sheet exposure rose by £1.3 billion to £17.4 billion. Exposure to banks increased by £1.0 billion, principally because of the build-up of cash balances with a French bank for the redemption during Q3 2015 of outstanding notes issued by RBS. AFS bonds rose by £0.5 billion, as part of Treasury liquidity management. Off-balance sheet exposure, largely to corporates, fell by £1.0 billion. · Netherlands - net balance sheet exposure decreased by £1.8 billion, mainly because derivatives exposure was reduced to a few major banks. Net HFT debt securities increased by £0.8 billion, driven by client demand and market opportunities. This was largely offset by decreases in AFS debt securities. Off-balance sheet exposure to the corporate sector and financial institutions fell by a combined £1.4 billion. · Other eurozone - net HFT government bonds increased by £0.5 billion to £1.4 billion, driven by opportunities in the Finnish and Austrian bond markets. · Japan - net HFT government bond exposure increased by £4.2 billion to £7.2 billion. This exposure was driven by collateral trading in London, with the increase in outright holdings reflecting reduced access to local repo markets following RBS's decision to exit its Japanese onshore business. Nostro balances with the central bank also increased, by £1.0 billion. These balances fluctuate on a daily basis depending on RBS excess yen liquidity held in London and Tokyo. Derivatives exposure to banks and in corporate lending decreased by a combined £0.8 billion. · China - net balance sheet exposure decreased by £1.2 billion to £2.4 billion, with reductions mostly in corporate lending, driven by the new international strategy. The portfolio is focused on the largest banks and corporates. Stress tests indicate that the impact of an economic downturn scenario on credit losses would be limited. · India - net balance sheet exposure fell by £0.3 billion to £1.7 billion, with reductions mostly in corporate lending, reflecting the bank's new UK-centred strategy. · Russia - net balance sheet exposure decreased by £0.2 billion to £1.6 billion which included £0.9 billion of corporate lending and £0.7 billion of bank lending. Around one-third of the bank lending risk was transferred to third-party investors through credit-linked notes. The exposure continues to be closely monitored and reviewed against all international sanctions, with strict credit restrictions placed on new business. *Not within the scope of Deloitte LLP's review report Appendix 1 Capital and risk management Country risk: Country exposures Net balance sheet exposure Analysis of net balance sheet exposures Off- CDS Sovereign Central Other Other Net Debt securities Net balance Total notional less Gross banks banks FI Corporate Personal Total lending AFS/LAR HFT (net) Derivatives SFT sheet exposure fair value Derivatives SFT 30 June 2015 £m £m £m £m £m £m £m £m £m £m £m £m £m £m £m £m £m Eurozone Ireland 20 - Spain 1 44 77 - 3 Italy 12 25 23 2 Portugal - 73 7 18 - Greece 6 - 3 1 80 20 64 - 6 40 - 21 40 - Cyprus - 44 14 58 43 - - 15 - 12 70 - 15 - Eurozone periphery 61 5 Germany 83 France 2 83 Netherlands 31 19 Belgium - 54 22 Luxembourg - 23 7 48 17 Other 11 67 18 69 Total eurozone Japan 99 31 - 20 China 32 90 - 31 21 India 60 44 34 51 - 63 Russia 8 11 39 45 8 68 - 91 83 - These tables show RBS exposure at 30 June 2015 and 31 December 2014 by country of operation of the counterparty, except exposures to governments and individuals which are shown by country of residence.Balance sheet exposures are shown net of loan impairment provisions. Countries shown are those where the balance sheet exposure exceeded £1 billion and which had ratings of A+ or below from Standard and Poor's, Moody's or Fitch at 30 June 2015, as well as selected eurozone countries. The exposures are stated before taking into account risk mitigants, such as guarantees, insurance or collateral (with the exception of reverse repos). Exposures relating to ocean-going vessels are not included as they cannot be meaningfully assigned to specific countries from a country risk perspective. Refer to the 2014 Annual Report and Accounts for definitions, including securities financing transactions (SFT). Appendix 1 Capital and risk management Country exposures (continued) Net balance sheet exposure Analysis of net balance sheet exposures Off- CDS Sovereign Central Other Other Net Debt securities Net balance Total notional Gross banks banks FI Corporate Personal Total lending AFS/LAR HFT (net) Derivatives SFT sheet exposure less fair value Derivatives SFT 31 December 2014 £m £m £m £m £m £m £m £m £m £m £m £m £m £m £m £m £m Eurozone Ireland 56 1 Spain - 88 47 - Italy 15 25 5 - Portugal - 97 8 20 - Greece 8 - 1 92 17 63 - 8 - 23 - Cyprus - 14 - - 19 - 16 - 19 - Eurozone periphery 1 Germany 86 France 3 81 Netherlands 72 29 84 Belgium 3 93 21 84 Luxembourg 19 5 70 Other 19 16 5 Total eurozone Japan 33 3 26 China 41 62 India 85 36 - - Russia 39 14 50 39 - - - Appendix 2 Income statement reconciliations and balance sheet pre and post disposal groups Appendix 2 Income statement reconciliations and balance sheet pre and post disposal groups Half year ended 30 June 2015 Non- Reallocation of Presentational Statutory statutory one-off items adjustments (1) CFG (2) £m £m £m £m £m Interest receivable - - Interest payable - - Net interest income - - Fees and commissions receivable - - Fees and commissions payable - - 18 Income from trading activities - Other operating income - Non-interest income - Total income - Staff costs - Premises and equipment - Other administrative expenses - Depreciation and amortisation - - Restructuring costs - - - Litigation and conduct costs - - - Write down of goodwill and other intangible assets - - - Operating expenses - - Profit/(loss) before impairment releases - Impairment releases - - 89 Operating profit - Own credit adjustments (3) - - - Strategic disposals - - - Citizens discontinued operations - - - Profit before tax - - - Tax charge - - - Profit for continuing operations - Profit from discontinued operations, net of tax - Citizens - Other 4 - - - 4 Profit from discontinued operations, net of tax - - - Profit for the period - - - Non-controlling interests - - - Preference share and other dividends - - - Loss attributable to ordinary and B shareholders - - - Notes: Reallocation of restructuring costs and litigation and conduct costs into the statutory operating expense lines. The statutory results of Citizens Financial Group (CFG), which is classified as a discontinued operation. Reallocation of £210 million gain (H1 2014 - £11 million gain; Q2 2015 - £115 million gain; Q1 2015 - £95 million gain; Q2 2014 - £84 million loss) to income from trading activities and £78 million gain (H1 2014 - £62 million loss; Q2 2015 - £53 million gain; Q1 2015 - £25 million gain; Q2 2014 - £106 million loss) to other operating income. Appendix 2 Income statement reconciliations and balance sheet pre and post disposal groups Half year ended 30 June 2014 Non- Reallocation of Presentational Statutory statutory one-off items adjustments (1) CFG (2) £m £m £m £m £m Interest receivable - - Interest payable - 90 Net interest income - Fees and commissions receivable - - Fees and commissions payable - - 12 Income from trading activities 11 - Gain on redemption of own debt - 20 - - 20 Other operating income - Non-interest income - Total income - Staff costs - Premises and equipment - Other administrative expenses Depreciation and amortisation - 88 Restructuring costs - - - Litigation and conduct costs - - - Write down of goodwill and other intangible assets - - Operating expenses - Profit before impairment losses 51 - Impairment losses - - Operating profit 51 - Own credit adjustments (3) 51 - - - Gain on redemption of own debt 20 - - - Write down of goodwill - - - Strategic disposals - - - Citizens discontinued operations - - - RFS Holdings minority interest 21 - - - Profit before tax - - - Tax charge - - - Profit for continuing operations - - - Profit from discontinued operations, net of tax - Citizens - Other 35 - - - 35 Profit from discontinued operations, net of tax - - - Profit for the period - - - Non-controlling interests - - - Preference share and other dividends - - - Profit attributable to ordinary and B shareholders - - - For the notes to this table refer to page 1. Appendix 2 Income statement reconciliations and balance sheet pre and post disposal groups Quarter ended 30 June 2015 Non- Reallocation of Presentational Statutory statutory one-off items adjustments (1) CFG (2) £m £m £m £m £m Interest receivable - - Interest payable - - 61 Net interest income - - Fees and commissions receivable - - Fees and commissions payable - - 9 Income from trading activities - Other operating income 53 - Non-interest income - Total income - Staff costs - Premises and equipment - 83 Other administrative expenses - Depreciation and amortisation - - Restructuring costs - - - Litigation and conduct costs - - - Write down of goodwill and other intangible assets - - - Operating expenses - - Profit before impairment releases - 48 Impairment releases - - 51 Operating profit - Own credit adjustments (3) - - - Citizens discontinued operations - - - Profit before tax - - - Tax charge - - - Profit from continuing operations - - - Profit from discontinued operations, net of tax - Citizens - Other - Profit from discontinued operations, net of tax - - - Profit for the period - - - Non-controlling interests - - - Preference share and other dividends - - - Profit attributable to ordinary and B shareholders - - - For the notes to this table refer to page 1. Appendix 2 Income statement reconciliations and balance sheet pre and post disposal groups Quarter ended 31 March 2015 Non- Reallocation of Presentational Statutory statutory one-off items adjustments (1) CFG (2) £m £m £m £m £m Interest receivable - - Interest payable - - 57 Net interest income - - Fees and commissions receivable - - Fees and commissions payable - - 9 Income from trading activities 95 - Other operating income - Non-interest income - Total income - Staff costs - Premises and equipment - 78 Other administrative expenses - Depreciation and amortisation - - Restructuring costs - - - Litigation and conduct costs - - - Operating expenses - - Profit/(loss) before impairment releases - Impairment releases 91 - - 38 Operating profit - 53 Own credit adjustments (3) - - - Strategic disposals - - - Citizens discontinued operations - - - Profit before tax 53 - - - 53 Tax charge - - - Loss from continuing operations - - - Loss from discontinued operations, net of tax - Citizens - Other 4 - - - 4 Loss from discontinued operations, net of tax - - - Loss for the period - - - Non-controlling interests 84 - - - 84 Preference share and other dividends - - - Loss attributable to ordinary and B shareholders - - - For the notes to this table refer to page 1. Appendix 2 Income statement reconciliations and balance sheet pre and post disposal groups Quarter ended 30 June 2014 Non- Reallocation of Presentational Statutory statutory one-off items adjustments (1) CFG (2) £m £m £m £m £m Interest receivable - Interest payable 1 - 43 Net interest income - - Fees and commissions receivable - - Fees and commissions payable - - 7 Income from trading activities - Other operating income - Non-interest income - Total income - Staff costs 1 Premises and equipment - 76 Other administrative expenses Depreciation and amortisation 1 45 Restructuring costs - - - Litigation and conduct costs - - - Write down of goodwill and other intangible assets - - - Operating expenses - Profit before impairment releases - Impairment releases 93 - - 31 Operating profit - Own credit adjustments (3) - - - Write down of goodwill - - - Citizens discontinued operations - - - RFS Holdings minority interest 12 - - - Profit before tax - - - Tax charge - - - Profit from continuing operations - - - Profit from discontinued operations, net of tax - Citizens - Other 26 - - - 26 Profit from discontinued operations, net of tax - - - Profit for the period - - - Non-controlling interests - - - Preference share and other dividends - - - Profit attributable to ordinary and B shareholders - - - For the notes to this table refer to page 1. Appendix 2 Income statement reconciliations and balance sheet pre and post disposal groups 30 June 2015 31 December 2014 Gross of Gross of Balance Disposal disposal Balance Disposal disposal sheet groups (1) groups sheet groups (2) groups £m £m £m £m £m £m Assets Cash and balances at central banks Net loans and advances to banks Reverse repurchase agreements and stock borrowing - Loans and advances to banks Net loans and advances to customers Reverse repurchase agreements and stock borrowing - - Loans and advances to customers Debt securities Equity shares Settlement balances - Derivatives Intangible assets Property, plant and equipment Deferred tax - - Prepayments, accrued income and other assets Assets of disposal groups - - Total assets - - Liabilities Bank deposits Repurchase agreements and stock lending Deposits by banks Customer deposits Repurchase agreements and stock lending Customer accounts Debt securities in issue Settlement balances 8 - Short positions - - Derivatives Accruals, deferred income andother liabilities Retirement benefit liabilities Deferred tax Subordinated liabilities Liabilities of disposal groups - - Total liabilities - - Notes: Primarily Citizens and international private banking. Primarily Citizens. Excludes reverse repos. Appendix 2 Income statement reconciliations and balance sheet pre and post disposal groups 30 June 2015 31 December 2014 Gross of Gross of Balance Disposal disposal Balance Disposal disposal sheet groups (1) groups sheet groups (2) groups Selected financial data £m £m £m £m £m £m Gross loans and advances to customers Customer loan impairment provisions Net loans and advances to customers (3) Gross loans and advances to banks Bank loan impairment provisions - - Net loans and advances to banks (3) Total loan impairment provisions Customer REIL Bank REIL 28 - 28 42 - 42 REIL Gross unrealised gains on debt securities Gross unrealised losses on debt securities For the notes to this table refer to page 6. Appendix 3 Go-forward Bank profile Appendix 3 Go-forward Bank profile RBS is committed to a leaner, less volatile business based around its core franchises of PBB and CPB. To achieve this goal a number of initiatives have been announced which include, but are not limited to, the restructuring of CIB into CIB Go-forward and CIB Capital Resolution, the divestment of the remaining stake in Citizens, the exit of Williams & Glyn and the continued run down of RCR. Significant progress towards these exits is expected in 2015. The following table illustrates the impact on certain key performance measures of these initiatives by showing the 'Go-forward' profile of the bank and the segments, businesses and portfolios which it intends to exit. This information is presented to illustrate the strategy and its impact on the business and is on a non-statutory basis and should be read in conjunction with the notes below as well as the section titled Forward-looking statements. Go-forward Bank profile Exit Bank CIB International Total UK Ulster Commercial Private CIB Go- Other Go- Total Go- Capital Williams private Other Exit Total PBB (1) Bank Banking Banking (2) forward (3) forward (4) forward Resolution (3) & Glyn (5) banking Citizens RCR investments Bank RBS Quarter ended 30 June 2015 £bn £bn £bn £bn £bn £bn £bn £bn £bn £bn £bn £bn £bn £bn £bn Total income - Operating expenses - adjusted (6) - - Impairment (losses)/releases - Operating profit/(loss) - adjusted (6) - - - Funded assets 26 95 12 62 20 5 83 8 1 Net loans and advances to customers 20 90 11 27 2 31 20 3 61 6 - Customer deposits 19 97 23 22 2 27 23 7 64 1 - Risk-weighted assets (7) 31 21 67 8 43 8 45 11 2 70 14 6 Return on equity - adjusted (6,8,9) 36% 11% 14% 5% nm nm 16% nm nm 9% 7% nm 10% 5% 11% Quarter ended 31 March 2015 Total income - - - Operating expenses - adjusted (6) - - - Impairment releases - Operating profit/(loss) - adjusted (6) - - Funded assets 27 93 12 94 86 20 6 87 11 1 Net loans and advances to customers 21 89 11 36 1 41 20 3 63 8 - Customer deposits 19 99 22 24 2 34 22 8 66 1 - Risk-weighted assets 32 22 66 8 45 9 58 11 2 72 17 7 Return on equity - adjusted (6,8,9) 35% 6% 12% 4% nm nm 12% nm nm 8% 7% nm 10% 7% 10% For notes to these tables refer to page 3. Appendix 3 Go forward Bank profile Go-forward Bank profile Exit Bank CIB International Total UK Ulster Commercial Private CIB Go- Other Go- Total Go- Capital Williams private Other Exit Total Half year ended and as at PBB (1) Bank Banking Banking (2) forward (3) forward (4) forward Resolution (3) & Glyn (5) banking Citizens RCR investments Bank RBS 30 June 2015 £bn £bn £bn £bn £bn £bn £bn £bn £bn £bn £bn £bn £bn £bn £bn Total income - Operating expenses - adjusted (6) - Impairment (losses)/releases - Operating profit/(loss) - adjusted (6) - - - Funded assets 26 95 12 62 20 5 83 8 1 Net loans and advances to customers 20 90 11 27 2 31 20 3 61 6 - Customer deposits 19 97 23 22 2 27 23 7 64 1 - Risk-weighted assets (7) 31 21 67 8 43 8 45 11 2 70 14 6 Return on equity - adjusted (6,8,9) 36% 9% 13% 4% nm nm 14% nm nm 9% 7% nm 10% 6% 10% For the notes to this table refer to the following page. Appendix 3 Go forward Bank profile Go-forward Bank profile Exit Bank International Total UK Ulster Commercial Private CIB Go- Other Go- Total Go- CIB Capital Williams private Other Exit Total Year ended and as at PBB (1) Bank Banking Banking (2) forward (3) forward (4) forward Resolution(3) & Glyn (5) banking Citizens RCR investments Bank RBS 31 December 2014 £bn £bn £bn £bn £bn £bn £bn £bn £bn £bn £bn £bn £bn £bn £bn Total income - Operating expenses - adjusted (6) - Impairment (losses)/releases - Operating profit - adjusted (6) - - - Funded assets 28 89 15 87 95 20 5 81 15 1 Net loans and advances to customers 22 85 13 31 - 42 20 3 60 11 - Customer deposits 21 87 29 23 1 36 22 8 61 1 - Risk-weighted assets 33 24 64 10 43 10 64 10 2 68 22 6 Return on equity - adjusted (6,8,9) 29% 17% 11% 12% nm nm 11% nm nm 10% 7% nm 3% 7% 9% Notes: Excludes Williams & Glyn. Excludes international private banking reclassified to disposal groups. The CIB segment is being restructured into Go-forward and CIB Capital Resolution elements. The split is subject to further refinement. Other Go-forward is primarily Centre, which includes the liquidity portfolio. Does not reflect the cost base, funding and capital profile of a standalone bank. Operating expenses include charges based on an attribution of support provided by RBS to Williams & Glyn. Expenses incurred by Williams & Glyn were £91 million (Q1 2015 - £80 million; H1 2015 - £171 million; FY 2014 - £352 million). Excludes restructuring and litigation and conduct costs. CIB RWAs £43 billion includes £9 billion of RWAs related to businesses that will transfer out of CIB, comprising the Western European large corporate portfolio (expected to move to Commercial Banking in H2 2015) and UK Transaction Services (to Commercial Banking in 2016). ROE is calculated using operating profit after tax on a non-statutory basis adjusted for preference share dividends divided by average notional equity (based on 13% of average RWAe). PBB adjusted ROE Q2 2015 - 29% (Q1 2015 - 27%; H1 2015 - 28%; FY 2014 - 26%). CPB adjusted ROE Q2 2015 - 13% (Q1 2015 - 11%; H1 2015 - 12%; FY 2014 - 11%). Excluding IFRS volatility gain of Q2 2015 - £205 million (Q1 2015 - loss £123 million; H1 2015 - gain £82 million; FY 2014 - loss £468 million), the Go-forward Bank's adjusted return on equity was Q2 2015 - 14% (Q1 2015 - 13%; H1 2015 - 14%; FY 2014 - 13%). Appendix 3 Go forward Bank profile 30 June 2015 31 December 2014 TPAs RWAs TPAs RWAs CIB Capital Resolution by product £m £m £m £m APAC portfolio (1) Americas portfolio EMEA portfolio (2) Shipping Markets GTS Other Total Notes: Asia-Pacific portfolio. European, the Middle East and Africa portfolio. Appendix 4 Williams & Glyn Appendix 4 Williams & Glyn In accordance with a commitment to the European Commission, RBS agreedto dispose of its Williams & Glyn business (RBS England and Wales and NatWest Scotland branch-based businesses, along with certain SME and corporate activities across the UK). RBS is creating a standalone banking entity supported by a bespoke technology solution to facilitate the disposal of its Williams & Glyn business through an Initial Public Offering (IPO). Following the conclusion of a £600 million pre-IPO investment from a consortium of investors led by global financial services specialists Corsair Capital and Centerbridge Partners, and including the Church Commissioners for England and RIT Capital Partners plc, the Williams & Glyn business continues to make progress towards its IPO. The pre-IPO investment took the form of a £600 million bond issued by RBS. This will be exchangeable for a significant non-controlling interest in Williams & Glyn at the time of its IPO. The bond will convert into Williams & Glyn shares at the IPO price, subject to a minimum ownership level which will be linked to the tangible book value of Williams & Glyn prior to the IPO, and in any case no more than a stake of 49%. To the extent the maximum ownership level is reached, the bond will be partially redeemed in cash such that the consortium of investors will receive a total value of £600 million of cash and shares at the IPO price. At the IPO, subject to RBS's consent, the Investors will have the option to acquire up to 10% additionally at the IPO price, subject to their pro forma ownership being no more than 49% in aggregate. Set out below are the income statement and key balance sheet metrics in respect of the Williams & Glyn business. This represents the financial performance of Williams & Glyn prepared on a carve out internally managed basis illustrating a current view of the business. During the periods presented, Williams & Glyn has been an integral part of RBS and has not operated as a separate legal entity. These figures do not necessarily reflect the cost base, funding and capital profile of a standalone bank. Half year ended Year ended 30 June 30 June 31 December £m £m £m Income statement Net interest income Non-interest income 98 Total income Operating expenses (1) Profit before impairment losses Impairment releases/(losses) 10 Operating profit (2) Analysis of income by business Retail Corporate Total income Analysis of impairments by business Retail 12 26 47 Corporate 5 7 Total impairment (releases)/losses 31 54 Loan impairment charge as % of gross customer loans and advances (excluding reverse repurchase agreements) by business Retail 0.21% 0.46% 0.42% Corporate (0.51%) 0.11% 0.08% Total (0.10%) 0.31% 0.27% Notes: Does not reflect the cost base, funding and capital profile of a standalone bank. Operating expenses include charges based on an attribution of support provided by RBS to W&G. Expenses incurred by W&G were: H1 2014 - £173 million; FY 2014 - £352 million; H1 2015 - £171 million. Operating profit includes; £7 million profit in Commercial Banking (H1 2014 - £8 million profit; FY 2014 - £14 million profit); £1 million profit in RCR (H1 2014 - £1 million profit; FY 2014 - £3 million profit); £60 million loss in Central items (H1 2014 - £81 million loss; FY 2014 - £160 million loss); the remainder of W&G is reported in UK PBB. Appendix 4 Further analysis of Williams & Glyn Key metrics Half year ended Year ended 30 June 30 June 31 December Performance ratio Net interest margin 3.39% 3.39% 3.43% 30 June 31 December 30 June £bn £bn Change £bn Change Capital and balance sheet Loans and advances to customers (gross) - Retail - (0.9%) - Corporate (1.1%) (2.3%) Total loans and advances to customers (0.5%) (1.5%) Loan impairment provisions - - Net loans and advances to customers (0.5%) (1.5%) Total assets (1.0%) (2.0%) Funded assets - (1.5%) Customer deposits - Retail 5.8% 9.0% - Corporate 6.8% 5.9% Total customer deposits 6.4% 7.3% Loan:deposit ratio (excluding repos) 85% 91% (600bp) 93% (800bp) Risk-weighted assets (1) 1.0% (5.4%) Note: RWAs on an end-point CRR basis. Key points · Operating profit increased to £204 million in H1 2015 compared with £151 million in H1 2014, driven mainly by lower operating expenses and net impairment releases. · Total income of £426 million compared with £435 million in H1 2014. Net interest income was broadly flat with improved deposit income from higher balances and stronger margins, offset by lower asset income as a result of margin compression. Non-interest income was down £6 million to £98 million reflecting lower fee income. · Net interest margin has remained flat at 3.39%. · Operating expenses fell £21 million to £232 million in H1 2015 compared with £253 million in H1 2014 reflecting lower FSCS levy and compensation costs and lower fraud levels, partially offset by an increase in staff expenses as the business prepares for divestment. · Impairment release for H1 2015 were £10 million compared with a net charge of £31 million for H1 2014, as a result of lower levels of defaults across all portfolios and portfolio provision releases. · Deposits grew by £1.4 billion to £23.4 billion in H1 2015. Appendix 5 Parent company financial statements Appendix 5 Parent company financial statements RBSG plc - Balance sheet at 30 June 2015 30 June 31 December £m £m Assets Loans and advances to banks Loans and advances to customers Debt securities Investments in Group undertakings Derivatives Prepayments, accrued income and other assets 48 Total assets Liabilities Deposits by banks Debt securities in issue Derivatives 38 30 Accruals, deferred income and other liabilities 21 Subordinated liabilities Total liabilities Owners' equity Total liabilities and equity Owners' equity includes £17.9 billion of distributable reserves at 30 June 2015 (31 December 2014 - £17.5 billion). RBS intends to redeem US$1.9 billion of its outstanding Series M, N, P and Q non-cumulative dollar preference shares, represented by American depositary shares, on 1 September 2015. The redemption of these securities will reduce the parent company's distributable reserves by approximately £1.2 billion. Appendix 5 Parent company financial statements RBSG plc - Statement of changes in equity for the period ended 30 June 2015 Half year ended Year ended 30 June 31 December £m £m Called-up share capital At beginning of period Ordinary shares issued At end of period Paid-in equity At beginning and end of period Share premium account At beginning of period Ordinary shares issued At end of period Merger reserve At beginning and end of period Capital redemption reserve At beginning and end of period Retained earnings At beginning of period Profit attributable to ordinary and B shareholders and other equity owners Equity preference dividends paid Paid-in equity dividends paid, net of tax Dividend access share dividend - At end of period Owners' equity at end of period Total equity is attributable to: Preference shareholders Paid-in equity holders Ordinary and B shareholders Signatures  Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized.
